EXHIBIT 10.1

 

CUSIP Number: 88163BAA1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of July 21, 2004

 

among

 

TETRA TECH, INC.,

 

VARIOUS FINANCIAL INSTITUTIONS,

 

U.S. BANK NATIONAL ASSOCIATION
as Documentation Agent,

 

WELLS FARGO BANK, N.A.,
as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

BANC OF AMERICA SECURITIES LLC
and
HARRIS NESBITT

 

Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

DEFINITIONS

 

1.1

Definitions

 

1.2

Other Interpretive Provisions

 

SECTION 2

COMMITMENTS OF THE BANKS; BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES

 

2.1

Commitments

 

 

2.1.1

Revolving Loans

 

 

2.1.2

L/C Commitment

 

 

2.1.3

Swing Line Loans

 

2.2

Loan Procedures

 

 

2.2.1

Various Types of Loans

 

 

2.2.2

Borrowing Procedures for Revolving Loans

 

 

2.2.3

Conversion and Continuation Procedures

 

2.3

Letter of Credit Procedures

 

 

2.3.1

Letter of Credit Applications

 

 

2.3.2

Participations in Letters of Credit

 

 

2.3.3

Reimbursement Obligations

 

 

2.3.4

Limitation on Obligations of Issuing Bank

 

 

2.3.5

Funding by Banks to Issuing Bank

 

2.4

Swing Line Loans

 

 

2.4.1

Swing Line Loan Procedures

 

 

2.4.2

Refunding of, or Funding of Participations in, Swing Line Loans

 

 

2.4.3

Repayment of Participations

 

 

2.4.4

Participation Obligations Unconditional

 

2.5

Commitments Several

 

2.6

Certain Conditions

 

SECTION 3

NOTES EVIDENCING LOANS

 

3.1

Notes

 

3.2

Recordkeeping

 

SECTION 4

INTEREST

 

 

i

--------------------------------------------------------------------------------


 

4.1

Interest Rates

 

4.2

Interest Payment Dates

 

4.3

Setting and Notice of Eurodollar Rates

 

4.4

Computation of Interest

 

SECTION 5

FEES

 

5.1

Facility Fee

 

5.2

Letter of Credit Fees

 

5.3

Utilization Fee

 

5.4

Administrative Agent’s and Arrangers’ Fees

 

5.5

Computation of Fees

 

SECTION 6

CHANGES IN THE COMMITMENT AMOUNT; PREPAYMENTS

 

6.1

Changes in the Commitment Amount

 

 

6.1.1

Optional Increase in the Commitment Amount

 

 

6.1.2

Voluntary Reductions of the Commitment Amount

 

6.2

Voluntary Prepayments

 

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

 

7.1

Making of Payments

 

7.2

Application of Certain Payments

 

7.3

Due Date Extension

 

7.4

Setoff

 

7.5

Proration of Payments

 

7.6

Taxes

 

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS

 

8.1

Increased Costs

 

8.2

Basis for Determining Interest Rate Inadequate or Unfair

 

8.3

Changes in Law Rendering Eurodollar Loans Unlawful

 

8.4

Funding Losses

 

8.5

Right of Banks to Fund through Other Offices

 

8.6

Discretion of Banks as to Manner of Funding

 

 

ii

--------------------------------------------------------------------------------


 

8.7

Mitigation of Circumstances; Replacement of Affected Bank

 

8.8

Conclusiveness of Statements

 

SECTION 9

WARRANTIES

 

9.1

Organization, etc.

 

9.2

Authorization; No Conflict

 

9.3

Validity and Binding Nature

 

9.4

Financial Condition

 

9.5

No Material Adverse Change

 

9.6

Litigation and Contingent Liabilities

 

9.7

Ownership of Properties; Liens

 

9.8

Subsidiaries

 

9.9

Pension and Welfare Plans

 

9.10

Investment Company Act

 

9.11

Public Utility Holding Company Act

 

9.12

Regulation U

 

9.13

Taxes

 

9.14

Solvency, etc.

 

9.15

Environmental Matters

 

9.16

Absence of Default

 

9.17

Information

 

SECTION 10

COVENANTS

 

10.1

Reports, Certificates and Other Information

 

 

10.1.1

Audit Report

 

 

10.1.2

Quarterly Reports

 

 

10.1.3

Compliance Certificates

 

 

10.1.4

Reports to SEC and to Shareholders

 

 

10.1.5

Notice of Default, Litigation and ERISA Matters

 

 

10.1.6

Subsidiaries

 

 

10.1.7

Management Reports

 

 

10.1.8

Collateral Information

 

 

iii

--------------------------------------------------------------------------------


 

 

10.1.9

Other Information

 

10.2

Books, Records and Inspections

 

10.3

Insurance

 

10.4

Compliance with Laws; Payment of Taxes and Liabilities

 

10.5

Maintenance of Existence, etc.

 

10.6

Financial Covenants

 

 

10.6.1

Minimum Net Worth

 

 

10.6.2

Fixed Charge Coverage Ratio

 

 

10.6.3

Adjusted Leverage Ratio

 

10.7

Limitations on Debt

 

10.8

Liens

 

10.9

Loans or Advances

 

10.10

Restricted Payments

 

10.11

Mergers and Consolidations; Acquisitions

 

10.12

Asset Dispositions

 

10.13

Use of Proceeds

 

10.14

Further Assurances

 

10.15

Transactions with Affiliates

 

10.16

Employee Benefit Plans

 

10.17

Business Activities

 

10.18

Maintenance of Property

 

10.19

Environmental Matters

 

 

10.19.1

Environmental Obligations

 

 

10.19.2

Environmental Information

 

10.20

Unconditional Purchase Obligations

 

10.21

Inconsistent Agreements

 

10.22

Excluded Subsidiaries

 

SECTION 11

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

11.1

Effectiveness

 

 

11.1.1

Notes

 

 

iv

--------------------------------------------------------------------------------


 

 

11.1.2

Resolutions

 

 

11.1.3

Consents, etc.

 

 

11.1.4

Incumbency and Signature Certificates

 

 

11.1.5

Confirmation

 

 

11.1.6

Opinion of Counsel

 

 

11.1.7

Closing Certificate

 

 

11.1.8

Other

 

11.2

Conditions

 

 

11.2.1

Compliance with Warranties, No Default, etc.

 

 

11.2.2

Confirmatory Certificate

 

SECTION 12

EVENTS OF DEFAULT AND THEIR EFFECT

 

12.1

Events of Default

 

 

12.1.1

Non-Payment of the Loans, etc.

 

 

12.1.2

Non-Payment of Other Debt

 

 

12.1.3

Other Material Obligations

 

 

12.1.4

Bankruptcy, Insolvency, etc.

 

 

12.1.5

Non-Compliance with Provisions of This Agreement

 

 

12.1.6

Warranties

 

 

12.1.7

Pension Plans

 

 

12.1.8

Judgments

 

 

12.1.9

Change in Control

 

 

12.1.10

Invalidity of Guaranty, etc.

 

 

12.1.11

Invalidity of Collateral Documents, etc.

 

12.2

Effect of Event of Default

 

SECTION 13

THE ADMINISTRATIVE AGENT

 

13.1

Appointment and Authorization

 

13.2

Rights as a Bank

 

13.3

Exculpatory Provisions

 

13.4

Reliance by Administrative Agent

 

 

v

--------------------------------------------------------------------------------


 

13.5

Delegation of Duties

 

13.6

Resignation of Administrative Agent

 

13.7

Non-Reliance on Administrative Agent and other Banks

 

13.8

No Other Duties.

 

13.9

Administrative Agent may File Proofs of Claims

 

13.10

Withholding Tax

 

13.11

Non-Receipt of Funds by Administrative Agent

 

13.12

Collateral Matters

 

SECTION 14

GENERAL

 

14.1

Waiver; Amendments

 

14.2

Confirmations

 

14.3

Notices

 

14.4

Computations

 

14.5

Regulation U

 

14.6

Expenses; Indemnity; Damage Waiver

 

 

14.6.1

Expenses

 

 

14.6.2

Indemnification by the Company

 

 

14.6.3

Reimbursement By Banks

 

 

14.6.4

Waiver of Consequential Damages, etc.

 

 

14.6.5

Payments

 

14.7

Subsidiary References

 

14.8

Captions

 

14.9

Assignments; Participations

 

 

14.9.1

Assignments

 

 

14.9.2

Participations

 

14.10

Governing Law

 

14.11

Counterparts

 

14.12

Successors and Assigns

 

14.13

Survival of Certain Provisions

 

14.14

Forum Selection and Consent to Jurisdiction

 

14.15

Waiver of Jury Trial

 

 

vi

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

Pricing Schedule

 

SCHEDULE 2.1

Banks and Percentages

 

SCHEDULE 9.6

Litigation and Contingent Liabilities

 

SCHEDULE 9.8

Subsidiaries

 

SCHEDULE 9.15

Environmental Matters

 

SCHEDULE 10.7

Existing Debt

 

SCHEDULE 10.8

Existing Liens

 

SCHEDULE 14.3

Addresses for Notices

 

 

 

 

 

 

 

EXHIBIT A

Form of Note

 

EXHIBIT B

Form of Compliance Certificate

 

EXHIBIT C

Copy of Guaranty

 

EXHIBIT D

Copy of Security Agreement

 

EXHIBIT E

Copy of Pledge Agreement

 

EXHIBIT F

Form of Assignment Agreement

 

EXHIBIT G

Form of Increase Request

 

EXHIBIT H

Form of Opinion of Counsel

 

EXHIBIT I

Form of Confirmation

 

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 21, 2004 (this
“Agreement”) is among TETRA TECH, INC., a Delaware corporation (the “Company”),
the financial institutions that are or may from time to time become parties
hereto (together with their respective successors and assigns, the “Banks”),
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK, N.A.,
as Syndication Agent, and BANK OF AMERICA, N.A. (in its individual capacity,
“Bank of America”), as administrative agent for the Banks.

 

WHEREAS, the Company, various financial institutions and Bank of America, as
administrative agent, are parties to a Credit Agreement dated as of March 17,
2000 (the “Existing Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing
Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1  DEFINITIONS.

 

1.1  Definitions.  When used herein the following terms shall have the following
meanings:

 

Adjusted Consolidated Net Income means, for any period, the net income or loss
of the Company and its Subsidiaries for such period, excluding (a) extraordinary
nonrecurring gains or losses and (b) non-cash impairment of property, plant and
equipment and of intangible assets.

 

Adjusted EBITDA means, for any Computation Period, the sum of Adjusted
Consolidated Net Income for such period, plus, to the extent deducted in
determining such Adjusted Consolidated Net Income, (x) federal, state, local and
foreign income, value added and similar taxes, (y) Interest Expense, and (z)
depreciation and amortization expense; provided that Adjusted EBITDA shall be
calculated on a pro forma basis (in accordance with Article 11 of Regulation S-X
of the SEC) giving effect to (a) any acquisition made by the Company or any
Subsidiary during such Computation Period so long as, and to the extent that,
(i) the Company delivers to the Administrative Agent (which shall promptly
deliver to each Bank) a summary in reasonable detail of the assumptions
underlying, and the calculations made, in computing Adjusted EBITDA on a pro
forma basis and (ii) the Required Banks do not object to such assumptions and/or
calculations within 10 Business Days after receipt thereof; and (b) any
divestiture of a Subsidiary, division or other operating unit made during such
Computation Period.  If the Company or any Subsidiary makes any acquisition of a
Person or assets which would result in a negative adjustment to Adjusted EBITDA
for any period, the Company shall, upon request of the Required Banks, deliver
the information required pursuant to clause (a)(i) of the preceding sentence so
that the calculation of Adjusted EBITDA will give effect to such acquisition.

 

--------------------------------------------------------------------------------


 

Adjusted Leverage Ratio means, as of any date, the ratio of (a) Funded Debt on
such date to (b) Adjusted EBITDA for the Computation Period most recently ended
on or prior to such date.

 

Administrative Agent means Bank of America in its capacity as administrative
agent for the Banks hereunder and any successor thereto in such capacity.

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affected Bank means any Bank that has given notice to the Company (which has not
been rescinded) of (i) any obligation by the Company to pay any amount pursuant
to Section 7.6 or 8.1 or (ii) the occurrence of any circumstances of the nature
described in Section 8.2 or 8.3.

 

Affiliate of any Person means (i) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (ii) any officer or director of such Person.

 

Agent-Related Persons - see Section 14.6.3.

 

Agreement - see the Preamble.

 

Arranger means each of Banc of America Securities LLC and Harris Nesbitt, in
each case in its capacity as a joint lead arranger and a joint book manager for
the credit facility established hereunder

 

Assignee - see Section 14.9.1.

 

Assignment Agreement - see Section 14.9.1.

 

Bank - see the Preamble.  References to the “Banks” shall include the Issuing
Bank and the Swing Line Bank; for purposes of clarification only, to the extent
that Bank of America (or any successor Issuing Bank or Swing Line Bank) may have
any rights or obligations in addition to those of the other Banks due to its
status as Issuing Bank or Swing Line Bank, its status as such will be
specifically referenced.

 

Bank of America - see the Preamble.

 

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

 

Base Rate Loan means any Revolving Loan which bears interest at or by reference
to the Base Rate.

 

Base Rate Margin - see Schedule 1.1.

 

2

--------------------------------------------------------------------------------


 

Beneficial Owner shall have the meaning assigned thereto in Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934 as in effect on the date hereof.

 

Business Day means any day on which Bank of America is open for commercial
banking business in Chicago, New York and Charlotte and, in the case of a
Business Day which relates to a Eurodollar Loan, on which dealings are carried
on in the interbank eurodollar market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed (i)
from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Banks, as
collateral for the obligations of the Company with respect to the Letters of
Credit, cash or deposit account balances pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the Issuing Bank (which
documents are hereby consented to by the Banks).  Derivatives of such term have
corresponding meanings.  The Company grants to the Administrative Agent, for the
benefit of the Issuing Bank and the Banks, a security interest in all such cash,
all such deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in non-interest-bearing blocked
deposit accounts at Bank of America.

 

CERCLA means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

CERCLIS means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

Change in Control means that (a) any Person or group (within the meaning of Rule
13d-5 of the SEC under the Securities Exchange Act of 1934 as amended) shall
become the Beneficial Owner of 20% or more of the Voting Stock of the Company or
(b) a majority of the members of the Board of Directors of the Company shall
cease to be Continuing Members.

 

Code means the Internal Revenue Code of 1986.

 

Collateral Agent means Bank of America in its capacity as Collateral Agent under
the Intercreditor Agreement and any successor in such capacity.

 

3

--------------------------------------------------------------------------------


 

Collateral Documents means the Pledge Agreement, the Security Agreement and any
other agreement pursuant to which the Company or any Guarantor grants collateral
to the Collateral Agent for the benefit of the Banks and certain other parties.

 

Commitment Amount means $235,000,000, as changed from time to time pursuant to
Section 6.1.

 

Commitment means, as to any Bank, such Bank’s commitment to make or participate
in Loans, and to issue or participate in Letters of Credit, under this
Agreement.

 

Company - see the Preamble.

 

Computation Period means any period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the consolidated net income (or loss) of the Company and its
Subsidiaries for such period.

 

Continuing Member means a member of the Board of Directors of the Company who
either (a) was a member of the Company’s Board of Directors on the Effective
Date and has been such continuously thereafter or (b) became a member of such
Board of Directors after the Effective Date and whose election or nomination for
election was approved by a vote of the majority of the Continuing Members then
members of the Company’s Board of Directors.

 

Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been recorded as liabilities on a balance sheet of
such Person, (c) all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), including “earn-outs” and similar obligations, (d) all
indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person (it being understood
that if such Person has not assumed or otherwise become personally liable for
any such indebtedness, the amount of the Debt of such Person in connection
therewith shall be limited to the lesser of the face amount of such indebtedness
or the fair market value of all property of such Person securing such
indebtedness), (e) all obligations, contingent or otherwise, with respect to the
face amount of all letters of credit (whether or not drawn) and banker’s
acceptances issued for the account of such Person (including the Letters of
Credit), (f) net Hedging Obligations of such Person and (g) all Suretyship
Liabilities of such Person.  The amount of Debt arising in connection with any
“earn-out” or similar obligation shall be equal to the maximum reasonably
expected liability with respect thereto as of the date of determination.

 

4

--------------------------------------------------------------------------------


 

Disposal - see the definition of “Release”.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Effective Date - see Section 11.1.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release into or
injury to the environment.

 

Environmental Laws means all applicable federal, state or local statutes, laws,
ordinances, codes, rules, regulations and guidelines (including consent decrees
and administrative orders) relating to public health and safety or protection of
the environment.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA shall be construed to also refer to any successor sections.

 

Eurocurrency Reserve Percentage means, for any day for any Interest Period, the
maximum reserve percentage (expressed as a decimal) in effect on such day
(whether or not applicable to any Bank) under regulations issued from time to
time by the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).

 

Eurodollar Loan means any Revolving Loan which bears interest at a rate
determined by reference to the Eurodollar Rate (Adjusted).

 

Eurodollar Margin - see Schedule 1.1.

 

Eurodollar Office means, with respect to any Bank, the office or offices of such
Bank described as such in such Bank’s Administrative Questionnaire or such other
office or offices as such Bank may from time to time specify in writing to the
Company and the Administrative Agent.

 

Eurodollar Rate means, for any Interest Period with respect to a borrowing of
Eurodollar Loans:

 

(a)  the rate per annum determined by the Administrative Agent to be the offered
rate that appears on the page of the Telerate screen (or any successor thereto)
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period; or

 

5

--------------------------------------------------------------------------------


 

(b)  if the rate referenced in clause (a) does not appear on such page or
service or such page or service shall not be available, the rate per annum
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period; or

 

(c)  if the rates referenced in clauses (a) and (b) are not available, the rate
per annum determined by the Administrative Agent as the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

Eurodollar Rate (Adjusted) means, with respect to any Eurodollar Loan for any
Interest Period, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined pursuant to the following formula:

 

Eurodollar Rate

 

=

 

Eurodollar Rate

(Adjusted)

 

 

 

1-Eurocurrency

 

 

 

 

Reserve Percentage

 

Event of Default means any of the events described in Section 12.1.

 

Excluded Subsidiary means any Subsidiary designated with an asterisk on
Schedule 9.8 and any other Subsidiary designated in writing by the Company to
the Administrative Agent.

 

Exemption Representation - see Section 7.6.

 

Existing Agreement - see the recitals.

 

Existing Letter of Credit means each letter of credit which is outstanding under
the Existing Agreement on the Effective Date.

 

Facility Fee Rate - see Schedule 1.1.

 

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the immediately following
Business Day; provided that (a) if such day is not a Business Day, the Federal
Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the immediately following
Business

 

6

--------------------------------------------------------------------------------


 

Day; and (b) if no such rate is so published on such immediately following
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means any period of 12 consecutive calendar months ending on Sunday
which is closest to the last day of September.  References to a Fiscal Year with
a number corresponding to any calendar year (e.g. “Fiscal Year 2004”) refer to
the Fiscal Year ending on the Sunday which is closest to the last day of
September occurring during such calendar year.  For example, Fiscal Year 2004
shall refer to the Fiscal Year ending October 3, 2004.  Fiscal Year 2005 shall
refer to the Fiscal Year ending October 2, 2005, and Fiscal Year 2006 shall
refer to the Fiscal Year ending October 1, 2006.

 

FRB means the Board of Governors of the Federal Reserve System.

 

Funded Debt means all Debt of the Company and its Subsidiaries, excluding (i)
contingent obligations in respect of Suretyship Liabilities (except, in each
case, to the extent constituting Suretyship Liabilities in respect of Debt of a
Person other than the Company or any Subsidiary), (ii) Hedging Obligations and
(iii) Debt of the Company to Subsidiaries and Debt of Subsidiaries to the
Company or to other Subsidiaries.

 

GAAP means generally accepted accounting principles in the United States of
America as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

 

Group - see Section 2.2.1.

 

Guarantor means, at any time, each Subsidiary that has executed a counterpart of
the Guaranty on or prior to such time (or is required to execute a counterpart
of the Guaranty at such time).

 

Guaranty means the Amended and Restated Guaranty dated as of May 15, 2001 issued
by various Subsidiaries, a copy of which is attached as Exhibit C.

 

Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

7

--------------------------------------------------------------------------------


 

Hedging Agreement means any interest rate swap, interest rate cap, interest rate
collar or similar agreement protecting against fluctuations in interest rates,
any currency swap, forward currency exchange agreement or similar agreement
protecting against fluctuations in currency exchange rates, any commodity swap
or similar agreement protecting against fluctuations in commodity prices, any
option to enter into any of the foregoing, and any combination of any of the
foregoing.

 

Hedging Obligations means, with respect to any Person, obligations of such
Person under Hedging Agreements.

 

Indemnitee - see Section 14.6.2.

 

Intercreditor Agreement means the Intercreditor Agreement dated as of May 15,
2001 among the Administrative Agent, the Collateral Agent and certain other
parties relating to obligations of the Company.

 

Interest Expense means, for any Computation Period, the consolidated interest
expense of the Company and its Subsidiaries for such Computation Period
(including all imputed interest on Capital Leases).

 

Interest Period means, as to any Eurodollar Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a Eurodollar Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Company pursuant to Section 2.2.3; provided that:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

 

(ii)           any Interest Period for a Eurodollar Loan that begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)          the Company may not select any Interest Period for any Loan which
would extend beyond the scheduled Termination Date.

 

Issuing Bank means Bank of America in its capacity as issuer of Letters of
Credit hereunder.

 

LC Fee Rate - see Schedule 1.1.

 

Letter of Credit - see Section 2.1.2.  References to “Letters of Credit” shall,
unless the context otherwise requires, include the Existing Letters of Credit.

 

8

--------------------------------------------------------------------------------


 

Letter of Credit Application means a letter of credit application in the form
then used by the Issuing Bank for the type of Letter of Credit requested (with
appropriate adjustments to indicate that any Letter of Credit issued thereunder
is to be issued pursuant to, and subject to the terms and conditions of, this
Agreement).

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Guaranty, the Letter of
Credit Applications and the Collateral Documents.

 

Loan Party means the Company and each Guarantor.

 

Loans means Revolving Loans and, where appropriate, Swing Line Loans.

 

Margin Stock means any “margin stock” as defined in Regulation U of the FRB.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, business or assets of
the Company and its Subsidiaries taken as a whole, or (b) a material adverse
effect upon any substantial portion of the collateral under the Collateral
Documents or upon the legality, validity, binding effect or enforceability
against the Company or any Guarantor of any applicable Loan Document.

 

Multiemployer Pension Plan means a multiemployer plan, as such term is defined
in Section 4001(a)(3) of ERISA, and to which the Company or any member of the
Controlled Group may have any liability.

 

Net Cash Proceeds means, with respect to any issuance of equity securities, the
aggregate cash proceeds received by the Company or any Subsidiary pursuant to
such issuance, net of the direct costs relating to such issuance (including
sales and underwriter’s discounts and commissions and legal, accounting and
investment banking fees).

 

Net Worth means the Company’s consolidated stockholders’ equity.

 

Note - see Section 3.1.

 

Note Purchase Agreement means the Note Purchase Agreement dated as of May 15,
2001 pursuant to which the Company issued $110,000,000 of Senior Secured Notes.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

9

--------------------------------------------------------------------------------


 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which the Company or any member of the Controlled Group may have
any liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

Percentage means, with respect to any Bank, the percentage specified opposite
such Bank’s name on Schedule 2.1, reduced (or increased) by any subsequent
assignment pursuant to Section 14.9.1 and any reallocation of Percentages as a
result of a non-pro-rata increase in the Commitment Amount pursuant to
Section 6.1.1.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Pledge Agreement means the Amended and Restated Pledge Agreement dated as of May
15, 2001 among the Company, various Guarantors, and the Collateral Agent, a copy
of which is attached hereto as Exhibit E.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” 
(The “prime rate” is a rate set by Bank of America based upon various factors,
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.)  Any change
in the prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

RCRA means the Resource Conservation and Recovery Act.

 

Release has the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) has the meaning specified in RCRA; provided that if either CERCLA or
RCRA is amended so as to broaden the meaning of any term defined thereby, such
broader meaning shall apply as of the effective date of such amendment; and
provided, further, that to the extent that the laws of a state wherein any
affected property lies establish a meaning for “Release” or “Disposal” which is
broader than is specified in either CERCLA or RCRA, such broader meaning shall
apply.

 

Required Banks means Banks having Percentages aggregating 51% or more.

 

Revolving Loans - see Section 2.1.1.

 

SEC means the Securities and Exchange Commission.

 

Security Agreement means the Amended and Restated Security Agreement dated as of
May 15, 2001 among the Loan Parties and the Collateral Agent, a copy of which is
attached hereto as Exhibit D.

 

10

--------------------------------------------------------------------------------


 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate amount available for drawing thereunder at
any time during the then ensuing term of such Letter of Credit under any and all
circumstances, plus the aggregate amount of all unreimbursed payments and
disbursements under such Letter of Credit.

 

Subordinated Debt means Debt of the Company having maturities and other terms,
and which is subordinated to the obligations of the Company and its Subsidiaries
hereunder and under the other Loan Documents in a manner, approved in writing by
the Required Banks.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares,
partnership units or other equity interests as have more than 50% of the
ordinary voting power for the election of the members of the board of directors
or similar governing body of such entity.  Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of the Company.

 

Suretyship Liability means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person.  The amount of any Person’s
obligation under any Suretyship Liability shall (subject to any limitation set
forth therein) be deemed to be the principal amount of the debt, obligation or
other liability guaranteed thereby.

 

Swing Line Bank means Bank of America in its capacity as the lender of Swing
Line Loans hereunder.

 

Swing Line Loans - see Section 2.1.3.

 

Taxes - see Section 7.6.

 

Termination Date means the earlier to occur of (a) July 21, 2009 or (b) such
other date on which the Commitments shall terminate pursuant to Section 6 or 12.

 

Total Outstandings means at any time the sum of (a) the aggregate principal
amount of all outstanding Loans plus (b) the Stated Amount of all Letters of
Credit.

 

Type of Loan or Borrowing - see Section 2.2.1.  The types of Loans or borrowings
under this Agreement are as follows:  Base Rate Loans or borrowings and
Eurodollar Loans or borrowings.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

11

--------------------------------------------------------------------------------


 

Utilization Fee - see Section 5.3.

 

Welfare Plan means a “welfare plan”, as such term is defined in Section 3(1) of
ERISA.

 

1.2  Other Interpretive Provisions.  (a)  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

 

(b)           Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)           (i)            The term “including” is not limiting and means
“including without limitation.”

 

(ii)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(iii)          Unless otherwise specified, any reference herein to a particular
time of day means such time in Chicago, Illinois.

 

(d)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.

 

(e)           This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

 

(f)            This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Banks and the other parties thereto and are the products
of all parties.  Accordingly, they shall not be construed against the
Administrative Agent or the Banks merely because of the Administrative Agent’s
or Banks’ involvement in their preparation.

 

SECTION 2  COMMITMENTS OF THE BANKS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 

2.1  Commitments.  On and subject to the terms and conditions of this Agreement,
each of the Banks, severally and for itself alone, agrees to make loans to, and
to issue or participate in the issuance of letters of credit for the account of,
the Company as follows:

 

2.1.1  Revolving Loans.  Each Bank will make loans on a revolving basis (each
such loan, a “Revolving Loan”) from time to time before the Termination Date in
such Bank’s Percentage of such aggregate amounts as the Company may from time to
time request from all

 

12

--------------------------------------------------------------------------------


 

Banks; provided that the Total Outstandings shall not at any time exceed the
Commitment Amount.

 

2.1.2  L/C Commitment.  (a) The Issuing Bank will issue standby letters of
credit containing such terms and conditions as are permitted by this Agreement
and are reasonably satisfactory to the Issuing Bank and the Company (each, a
“Letter of Credit”), at the request of and for the account of the Company (or
jointly for the account of the Company and any Subsidiary) from time to time
before the Termination Date and (b) as more fully set forth in Section 2.3.5,
each Bank agrees to purchase a participation in each such Letter of Credit;
provided that (i) the aggregate Stated Amount of all Letters of Credit shall not
at any time exceed the $100,000,000 and (ii) the Total Outstandings will not at
any time exceed the Commitment Amount.

 

2.1.3  Swing Line Loans.  Subject to the terms and conditions of this Agreement,
the Swing Line Bank may from time to time, in its discretion, make loans to the
Company (collectively the “Swing Line Loans” and individually each a “Swing Line
Loan”) in accordance with this Section 2.1.3 and Section 2.4 in an aggregate
amount not at any time exceeding $5,000,000; provided that the Total
Outstandings shall not at any time exceed the Commitment Amount.  Amounts
borrowed under this Section 2.1.3 may be borrowed, repaid and (subject to the
agreement of the Swing Line Bank) reborrowed until the Termination Date.

 

2.2  Loan Procedures.

 

2.2.1  Various Types of Loans.  Each Loan shall be either a Base Rate Loan or a
Eurodollar Loan (each a “type” of Loan), as the Company shall specify in the
related notice of borrowing or conversion pursuant to Section 2.2.2 or 2.2.3. 
Eurodollar Loans having the same Interest Period are sometimes called a “Group”
or collectively “Groups”.  Base Rate Loans and Eurodollar Loans may be
outstanding at the same time, provided that not more than eight different Groups
of Eurodollar Loans shall be outstanding at any one time.  Each borrowing of
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
higher integral multiple of $500,000; provided that the aggregate principal
amount of each Group of Eurodollar Loans shall at all times (including after
giving effect to any conversion or continuation) be an integral multiple of
$1,000,000.  All borrowings, conversions and repayments of Loans shall be
effected so that each Bank will have a pro rata share (according to its
Percentage) of all types and Groups of Loans.

 

2.2.2  Borrowing Procedures for Revolving Loans.  The Company shall give written
notice or telephonic notice (followed promptly by written confirmation thereof)
to the Administrative Agent of each proposed borrowing of Revolving Loans not
later than (a) in the case of a Base Rate borrowing, 12:00 noon on the proposed
date of such borrowing, and (b) in the case of a Eurodollar borrowing, 12:00
noon at least three Business Days prior to the proposed date of such borrowing. 
Each such notice shall be effective upon receipt by the Administrative Agent,
shall be irrevocable, and shall specify the date (which shall be a Business
Day), amount and type of borrowing and, in the case of a Eurodollar borrowing,
the initial Interest Period therefor.  Promptly upon receipt of such notice, the
Administrative Agent shall advise each Bank

 

13

--------------------------------------------------------------------------------


 

thereof.  Not later than 2:00 p.m. on the date of a proposed borrowing, each
Bank shall provide the Administrative Agent at the office specified by the
Administrative Agent with immediately available funds covering such Bank’s
Percentage of such borrowing and, so long as the Administrative Agent has not
received written notice that the conditions precedent set forth in Section 11
with respect to such borrowing have not been satisfied, the Administrative Agent
shall pay over the requested amount to the Company on the requested borrowing
date.

 

2.2.3  Conversion and Continuation Procedures.  (a) Subject to the provisions of
Section 2.2.1, the Company may, upon irrevocable written notice to the
Administrative Agent in accordance with clause (b) below:

 

(i)            elect, as of any Business Day, to convert any outstanding
Revolving Loan into a Revolving Loan of the other type; or

 

(ii)           elect, as of the last day of the applicable Interest Period, to
continue any Group of Eurodollar Loans having an Interest Period expiring on
such day (or any part thereof in an aggregate amount not less than $1,000,000 or
an integral multiple thereof) for a new Interest Period.

 

(b)           The Company shall give written or telephonic notice (followed
promptly by written confirmation thereof) to the Administrative Agent of each
proposed conversion or continuation not later than (i) in the case of conversion
into Base Rate Loans, 12:00 noon on the proposed date of such conversion; and
(ii) in the case of a conversion into or continuation of Eurodollar Loans, 12:00
noon at least three Business Days prior to the proposed date of such conversion
or continuation, specifying in each case:

 

(1)           the proposed date of conversion or continuation;

 

(2)           the aggregate amount of Loans to be converted or continued;

 

(3)           the type of Loans resulting from the proposed conversion or
continuation; and

 

(4)           in the case of conversion into, or continuation of, Eurodollar
Loans, the duration of the requested Interest Period therefor.

 

(c)           If upon expiration of any Interest Period applicable to Eurodollar
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such Eurodollar Loans, such Eurodollar Loans shall convert into
Base Rate Loans effective on the last day of such Interest Period.

 

(d)           The Administrative Agent will promptly notify each Bank of its
receipt of a notice of conversion or continuation pursuant to this Section 2.4
or, if no timely notice is provided by the Company, of the details of any
automatic conversion.

 

14

--------------------------------------------------------------------------------


 

(e)           Unless the Required Banks otherwise consent, during the existence
of any Event of Default or Unmatured Event of Default, the Company may not elect
to have a Base Rate Loan converted into or continued as a Eurodollar Loan.

 

2.3  Letter of Credit Procedures.

 

2.3.1  Letter of Credit Applications.  The Company shall give notice to the
Administrative Agent and the Issuing Bank of the proposed issuance of each
Letter of Credit on a Business Day which is at least three Business Days (or
such lesser number of days as the Administrative Agent and the Issuing Bank
shall agree in any particular instance) prior to the proposed date of issuance
of such Letter of Credit.  Each such notice shall be accompanied by a Letter of
Credit Application, duly executed by the Company (together with any Subsidiary
for the account of which the related Letter of Credit is to be issued) and in
all respects satisfactory to the Administrative Agent and the Issuing Bank,
together with such other documentation as the Administrative Agent or the
Issuing Bank may reasonably request in support thereof, it being understood that
each Letter of Credit Application shall specify, among other things, the date on
which the proposed Letter of Credit is to be issued, the expiration date of such
Letter of Credit (which shall not be later than the Termination Date) and
whether such Letter of Credit is to be transferable in whole or in part.  So
long as the Issuing Bank has not received written notice that the conditions
precedent set forth in Section 11 with respect to the issuance of such Letter of
Credit have not been satisfied, the Issuing Bank shall issue such Letter of
Credit on the requested issuance date.  The Issuing Bank shall promptly advise
the Administrative Agent of the issuance of each Letter of Credit by the Issuing
Bank and of any amendment thereto, extension thereof or event or circumstance
changing the amount available for drawing thereunder.

 

2.3.2  Participations in Letters of Credit.  Concurrently with the issuance of
each Letter of Credit (or, in the case of any Existing Letter of Credit,
concurrently with the effectiveness hereof), the Issuing Bank shall be deemed to
have sold and transferred to each other Bank, and each other Bank shall be
deemed irrevocably and unconditionally to have purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such other Bank’s Percentage, in such Letter of
Credit and the Company’s reimbursement obligations with respect thereto.  For
the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the Issuing Bank’s “participation” therein.  The
Issuing Bank hereby agrees, upon request of the Administrative Agent or any
Bank, to deliver to such Bank a list of all outstanding Letters of Credit issued
by the Issuing Bank, together with such information related thereto as such Bank
may reasonably request.

 

2.3.3  Reimbursement Obligations.  The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Bank for each payment or
disbursement made by the Issuing Bank under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made.  Any amount not reimbursed on the
date of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Bank is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to

 

15

--------------------------------------------------------------------------------


 

time in effect plus the Base Rate Margin from time to time in effect plus,
beginning on the third Business Day after receipt of notice from the Issuing
Bank of such payment or disbursement, 2%.  The Issuing Bank shall notify the
Company and the Administrative Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of the Issuing Bank to so notify the Company shall not affect the rights
of the Issuing Bank or the Banks in any manner whatsoever.

 

2.3.4  Limitation on Obligations of Issuing Bank.  In determining whether to pay
under any Letter of Credit, the Issuing Bank shall not have any obligation to
the Company or any Bank other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered and appear
to comply on their face with the requirements of such Letter of Credit.  Any
action taken or omitted to be taken by the Issuing Bank under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence and willful misconduct, shall not impose upon the Issuing Bank any
liability to the Company or any Bank and shall not reduce or impair the
Company’s reimbursement obligations set forth in Section 2.3.3 or the
obligations of the Banks pursuant to Section 2.3.5.

 

2.3.5  Funding by Banks to Issuing Bank.  If the Issuing Bank makes any payment
or disbursement under any Letter of Credit and the Company has not reimbursed
the Issuing Bank in full for such payment or disbursement by 12:00 noon on the
date of such payment or disbursement, or if any reimbursement received by the
Issuing Bank from the Company is or must be returned or rescinded upon or during
any bankruptcy or reorganization of the Company or otherwise, each other Bank
shall be obligated to pay to the Administrative Agent for the account of the
Issuing Bank, in full or partial payment of the purchase price of its
participation in such Letter of Credit, its pro rata share (according to its
Percentage) of such payment or disbursement (but no such payment shall diminish
the obligations of the Company under Section 2.3.3), and upon notice from the
Issuing Bank, the Administrative Agent shall promptly notify each other Bank
thereof.  Each other Bank irrevocably and unconditionally agrees to so pay to
the Administrative Agent in immediately available funds for the Issuing Bank’s
account the amount of such other Bank’s Percentage of such payment or
disbursement.  If and to the extent any Bank shall not have made such amount
available to the Administrative Agent by 2:00 p.m. on the Business Day on which
such Bank receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon on
any Business Day shall be deemed to have been received on the next following
Business Day), such Bank agrees to pay interest on such amount to the
Administrative Agent for the Issuing Bank’s account forthwith on demand for each
day from the date such amount was to have been delivered to the Administrative
Agent to the date such amount is paid, at a rate per annum equal to (a) for the
first three days after demand, the Federal Funds Rate from time to time in
effect and (b) thereafter, the Base Rate from time to time in effect.  Any
Bank’s failure to make available to the Administrative Agent its Percentage of
any such payment or disbursement shall not relieve any other Bank of its
obligation hereunder to make available to the Administrative Agent such other
Bank’s Percentage of such payment, but no Bank shall be responsible for the
failure of any other Bank to make available to the Administrative Agent such
other Bank’s Percentage of any such payment or disbursement.

 

16

--------------------------------------------------------------------------------


 

2.4  Swing Line Loans.

 

2.4.1  Swing Line Loan Procedures.  The Company shall give written or telephonic
(followed promptly by written confirmation thereof) notice to the Administrative
Agent (which shall promptly inform the Swing Line Bank) of each proposed Swing
Line Loan not later than 2:00 p.m. on the proposed date of such Swing Line
Loan.  Each such notice shall be effective upon receipt by the Administrative
Agent and shall specify the date and amount of such Swing Line Loan, which shall
be $100,000 or an integral multiple thereof.  So long as the Swing Line Bank has
not received written notice that the conditions precedent set forth in
Section 11 with respect to the making of such Swing Line Loan have not been
satisfied, the Swing Line Bank may make such Swing Line Loan on the requested
borrowing date.  Concurrently with the making of any Swing Line Loan, the Swing
Line Bank shall be deemed to have sold and transferred, and each other Bank
shall be deemed to have purchased and received from the Swing Line Bank an
undivided interest and participation to the extent of such other Bank’s
Percentage in such Swing Line Loan (but such participation shall remain unfunded
until required to be funded pursuant to Section 2.4.2).

 

2.4.2  Refunding of, or Funding of Participations in, Swing Line Loans.  The
Swing Line Bank may at any time, in its sole discretion, on behalf of the
Company (which hereby irrevocably authorizes the Swing Line Bank to act on its
behalf) deliver a notice to the Administrative Agent requesting that each Bank
(including the Swing Line Bank in its individual capacity) make a Revolving Loan
(which shall be a Base Rate Loan) in such Bank’s Percentage of the aggregate
amount of Swing Line Loans outstanding on such date for the purpose of repaying
all Swing Line Loans (and, upon receipt of the proceeds of such Revolving Loans,
the Administrative Agent shall apply such proceeds to repay Swing Line Loans);
provided that if the conditions precedent to a borrowing of Revolving Loans are
not then satisfied or for any other reason the Banks may not then make Revolving
Loans, then instead of making Revolving Loans each Bank (other than the Swing
Line Bank) shall become immediately obligated to fund its participation in all
outstanding Swing Line Loans and shall pay to the Administrative Agent for the
account of the Swing Line Bank an amount equal to such Bank’s Percentage of such
Swing Line Loans.  If and to the extent any Bank shall not have made such amount
available to the Administrative Agent by 2:00 p.m. on the Business Day on which
such Bank receives notice from the Administrative Agent of its obligation to
fund its participation in Swing Line Loans (it being understood that any such
notice received after 12:00 noon on any Business Day shall be deemed to have
been received on the next following Business Day), such Bank agrees to pay
interest on such amount to the Administrative Agent for the Swing Line Bank’s
account forthwith on demand for each day from the date such amount was to have
been delivered to the Administrative Agent to the date such amount is paid, at a
rate per annum equal to (a) for the first three days after demand, the Federal
Funds Rate from time to time in effect and (b) thereafter, the Base Rate from
time to time in effect.  Any Bank’s failure to make available to the
Administrative Agent its Percentage of the amount of all outstanding Swing Line
Loans shall not relieve any other Bank of its obligation hereunder to make
available to the Administrative Agent such other Bank’s Percentage of such
amount, but no Bank shall be responsible for the failure of any other Bank to
make available to the Administrative Agent such other Bank’s Percentage of any
such amount.

 

17

--------------------------------------------------------------------------------


 

2.4.3  Repayment of Participations.  Upon (and only upon) receipt by the
Administrative Agent for the account of the Swing Line Bank of immediately
available funds from or on behalf of the Company (a) in reimbursement of
principal of any Swing Line Loan with respect to which a Bank has paid the
Administrative Agent for the account of the Swing Line Bank the amount of such
Bank’s participation therein or (b) in payment of any interest on any such Swing
Line Loan, the Administrative Agent will pay to such Bank its pro rata share
(according to its Percentage) of such principal or, for the period during which
such participation was funded, interest, as the case may be (it being understood
that the Swing Line Bank shall receive any amount to which a Bank is not
entitled because it has not funded, or did not timely fund, its participation in
such Swing Line Loan, except, if such Bank subsequently funds such
participation, to the extent that such Bank has paid interest to the Swing Line
Bank in respect thereof pursuant to Section 2.4.2).

 

2.4.4  Participation Obligations Unconditional.  (a)  Each Bank’s obligation to
make available to the Administrative Agent for the account of the Swing Line
Bank the amount of its participation interest in all Swing Line Loans as
provided in Section 2.4.3 shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the Swing
Line Bank or any other Person, (ii) the occurrence or continuance of an Event of
Default or Unmatured Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of the Company or any Subsidiary thereof, (iv) any
termination of the Commitments or (v) any other circumstance, happening or event
whatsoever.

 

(b)           Notwithstanding the provisions of clause (a) above, no Bank shall
be required to purchase a participation interest in any Swing Line Loan if,
prior to the making by the Swing Line Bank of such Swing Line Loan, the Swing
Line Bank received written notice specifying that one or more of the conditions
precedent to the making of such Swing Line Loan were not satisfied and, in fact,
such conditions precedent were not satisfied at the time of the making of such
Swing Line Loan.

 

2.5  Commitments Several.  The failure of any Bank to make a requested Loan on
any date shall not relieve any other Bank of its obligation (if any) to make a
Loan on such date, but no Bank shall be responsible for the failure of any other
Bank to make any Loan to be made by such other Bank.

 

2.6  Certain Conditions.  Notwithstanding any other provision of this Agreement,
no Bank shall have an obligation to make any Loan, or to permit the continuation
of or any conversion into any Eurodollar Loan, and the Issuing Bank shall not
have any obligation to issue any Letter of Credit, if an Event of Default or
Unmatured Event of Default exists.

 

SECTION 3  NOTES EVIDENCING LOANS.

 

3.1  Notes.  The Loans of each Bank shall be evidenced by a promissory note
(each a “Note”) payable to the order of such Bank substantially in the form set
forth in Exhibit A.

 

18

--------------------------------------------------------------------------------


 

3.2  Recordkeeping.  Each Bank shall record in its records, or at its option on
the schedule attached to its Note, the date and amount of each Loan made by such
Bank, each repayment or conversion thereof and, in the case of each Eurodollar
Loan, the dates on which each Interest Period for such Loan shall begin and
end.  The aggregate unpaid principal amount so recorded shall be rebuttable
presumptive evidence of the principal amount owing and unpaid on such Note.  The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the obligations of the
Company hereunder or under any Note to repay the principal amount of the Loans
evidenced by such Note together with all interest accruing thereon.

 

SECTION 4  INTEREST.

 

4.1  Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

 

(a)           in the case of a Revolving Loan, (i) at all times while such Loan
is a Base Rate Loan, at a rate per annum equal to the sum of the Base Rate from
time to time in effect plus the Base Rate Margin from time to time in effect;
and (ii) at all times while such Loan is a Eurodollar Loan, at a rate per annum
equal to the sum of the Eurodollar Rate (Adjusted) applicable to each Interest
Period for such Loan plus the Eurodollar Margin from time to time in effect; and

 

(b)           in the case of a Swing Line Loan, at a rate per annum equal to the
Base Rate from time to time in effect plus the Base Rate Margin; provided that
upon request of the Required Banks at any time (and for so long) an Event of
Default exists, the interest rate applicable to each Loan shall be increased by
2%.

 

4.2  Interest Payment Dates.  Accrued interest on each Base Rate Loan and each
Swing Line Loan shall be payable in arrears on the last Business Day of each
calendar month and at maturity.  Accrued interest on each Eurodollar Loan shall
be payable on the last day of each Interest Period relating to such Loan (and,
in the case of a Eurodollar Loan with a six-month Interest Period, on the
three-month anniversary of the first day of such Interest Period) and at
maturity.  After maturity, accrued interest on all Loans shall be payable on
demand.

 

4.3  Setting and Notice of Eurodollar Rates.  The applicable Eurodollar Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Bank.  Each determination of the applicable Eurodollar Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error.  The Administrative Agent shall, upon written
request of the Company or any Bank, deliver to the Company or such Bank a
statement showing the computations used by the Administrative Agent in
determining any applicable Eurodollar Rate hereunder.

 

19

--------------------------------------------------------------------------------


 

4.4  Computation of Interest.  All determinations of interest for Base Rate
Loans and Swing Line Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.  All other computations of interest shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.  The applicable interest rate for each Base Rate Loan and each Swing Line
Loan shall change simultaneously with each change in the Base Rate.

 

SECTION 5  FEES.

 

5.1  Facility Fee.  The Company agrees to pay to the Administrative Agent for
the account of the Banks pro rata according to their respective Percentages a
facility fee at a rate per annum equal to the Facility Fee Rate for the period
from the Effective Date to the Termination Date (and, if applicable, thereafter
until the Total Outstandings are zero) on the Commitment Amount (or, if the
Commitments have terminated, on the Total Outstandings).  Such facility fee
shall be payable in arrears on the last Business Day of each calendar quarter
and on the Termination Date (and, if applicable, thereafter on demand).

 

5.2  Letter of Credit Fees.  (a)  The Company agrees to pay to the
Administrative Agent, for the account of the Banks pro rata according to their
respective Percentages, a letter of credit fee for each Letter of Credit at a
rate per annum equal to the LC Fee Rate; provided that upon the request of the
Required Banks at any time and for as long as an Event of Default exists, the
rate per annum applicable to each Letter of Credit shall be increased by 2%. 
Such letter of credit fee shall be payable in arrears on the last Business Day
of each calendar quarter and on the Termination Date (and, if applicable,
thereafter on demand) for the period from the date of the issuance of each
Letter of Credit to the date such payment is due or, if earlier, the date on
which such Letter of Credit expired or was terminated.

 

(b)           The Company agrees to pay the Issuing Bank, for its own account, a
fronting fee for each Letter of Credit in an amount separately agreed to between
the Company and the Issuing Bank.

 

(c)           In addition, with respect to each Letter of Credit, the Company
agrees to pay to the Issuing Bank, for its own account, such fees and expenses
as the Issuing Bank customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations.

 

5.3  Utilization Fee.  The Company agrees to pay to the Administrative Agent,
for the account of the Banks according to their respective Percentages, a
utilization fee of 0.125% for each day on which the Total Outstandings exceed
50% of the Commitment Amount.  Such utilization fee shall be payable in arrears
on the last Business Day of each calendar quarter and on the Termination Date.

 

5.4  Administrative Agent’s and Arrangers’ Fees.  The Company agrees to pay to
the Administrative Agent and each Arranger such administrative agent’s fees and
arrangement fees, respectively, as are mutually agreed to from time to time by
the applicable parties.

 

20

--------------------------------------------------------------------------------


 

5.5  Computation of Fees.  Fees payable pursuant to Sections 5.1, 5.2(a) and 5.3
shall be computed for the actual number of days elapsed on the basis of a
360-day year.

 

SECTION 6  CHANGES IN THE COMMITMENT AMOUNT; PREPAYMENTS.

 

6.1  Changes in the Commitment Amount.

 

6.1.1  Optional Increase in the Commitment Amount.  The Company may from time to
time after the Effective Date so long as no Event of Default or Unmatured Event
of Default exists, by means of a letter to the Administrative Agent
substantially in the form of Exhibit G, request that the Commitment Amount be
increased by (a) increasing the Commitment of one or more Banks which have
agreed to such increase and/or (b) adding one or more commercial banks or other
Persons as a party hereto with a Commitment in an amount agreed to by any such
commercial bank or other Person; provided that (i) no commercial bank or other
Person shall be added as a party hereto without the written consent of the
Administrative Agent (which shall not be unreasonably withheld) and (ii) in no
event shall the aggregate amount of all increases in the Commitment Amount
pursuant to this Section 6.1.1 exceed $50,000,000 without the written consent of
all Banks.  Any increase in the Commitment Amount pursuant to this Section 6.1.1
shall be in the amount of $5,000,000 or a higher integral multiple thereof and
shall be effective three Business Days after the date on which the
Administrative Agent has received and accepted the applicable increase letter in
the form of Annex 1 to Exhibit G (in the case of an increase in the Commitment
of an existing Bank) or assumption letter in the form of Annex 2 to Exhibit G
(in the case of the addition of a commercial bank or other Person as a new
Bank). The Administrative Agent shall promptly notify the Company and the Banks
of any increase in the Commitment Amount pursuant to this Section 6.1.1 and of
the Commitment and Percentage of each Bank after giving effect thereto.  The
Company acknowledges that, in order to maintain Loans in accordance with each
Bank’s Percentage, a reallocation of the Commitments as a result of a
non-pro-rata increase in the Commitment Amount may require prepayment of all or
portions of certain Loans on the date of such increase (and any such prepayment
shall be subject to the provisions of Section 8.4).

 

6.1.2  Voluntary Reductions of the Commitment Amount.  The Company may from time
to time on at least five Business Days’ prior written notice received by the
Administrative Agent (which shall promptly advise each Bank thereof) permanently
reduce the Commitment Amount to an amount not less than the Total Outstandings. 
Any such reduction shall be in an amount equal to an integral multiple of
$5,000,000.  The Company may at any time on like notice terminate the
Commitments upon payment in full of all Loans and all other obligations of the
Company hereunder and Cash Collateralization in full of all contingent
obligations with respect to Letters of Credit.  All reductions of the Commitment
Amount shall reduce the amounts of the Commitments of the Banks pro rata
according to their respective Percentages.

 

6.2  Voluntary Prepayments.  The Company may from time to time prepay the Loans
in whole or in part, provided that the Company shall give the Administrative
Agent (which shall promptly advise each Bank) notice thereof not later than
12:00 noon on the day of such prepayment (which shall be a Business Day),
specifying the Loans to be prepaid and the date and

 

21

--------------------------------------------------------------------------------


 

amount of prepayment.  Each partial prepayment shall be in a principal amount of
$500,000 or an integral multiple thereof (or, in the case of Swing Line Loans,
$100,000 or an integral multiple thereof).  After giving effect to any
prepayment, the aggregate principal amount of each Group of Eurodollar Loans
shall be an integral multiple of $1,000,000.  All prepayments shall be applied
to prepay the Loans of the Banks pro rata according to their respective
Percentages.  Any prepayment of a Eurodollar Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4.

 

SECTION 7  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1  Making of Payments.  All payments of principal of or interest on the Notes,
and of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon on the date due; and funds received after that hour shall be
deemed to have been received by the Administrative Agent on the next following
Business Day.  The Administrative Agent shall promptly remit to each Bank its
share of all such payments received in collected funds by the Administrative
Agent for the account of such Bank.  All payments under Section 8.1 shall be
made by the Company directly to the Bank entitled thereto.

 

7.2  Application of Certain Payments.  Each payment of principal shall be
applied to such Loans as the Company shall direct by notice to be received by
the Administrative Agent on or before the date of such payment or, in the
absence of such notice, as the Administrative Agent shall determine in its
discretion.  Concurrently with each remittance to any Bank of its share of any
such payment, the Administrative Agent shall advise such Bank as to the
application of such payment.

 

7.3  Due Date Extension.  If any payment of principal of or interest on the
Loans, or of any fees, falls due on a day which is not a Business Day, then such
due date shall be extended to the immediately following Business Day (unless, in
the case of a Eurodollar Loan, such immediately following Business Day is the
first Business Day of a calendar month, in which case such date shall be the
immediately preceding Business Day) and, in the case of principal, additional
interest shall accrue and be payable for the period of any such extension.

 

7.4  Setoff.  The Company agrees that the Administrative Agent and each Bank
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Administrative Agent and each Bank may apply to the payment of any
obligations of the Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with the Administrative Agent or such Bank.

 

7.5  Proration of Payments.  If any Bank shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment of interest to the Issuing Bank, any payment to the
Swing Line Bank with respect to a Swing Line Loan payment pursuant to
Section 8.7 or 14.9) on account of principal of or interest on any Loan (or on
account of its participation in any Letter of Credit) in excess of its pro rata

 

22

--------------------------------------------------------------------------------


 

share of payments and other recoveries obtained by all Banks on account of
principal of and interest on Loans (or such participation) then held by them,
such Bank shall purchase from the other Banks such participation in the Loans
(or sub-participation in Letters of Credit) held by them as shall be necessary
to cause such purchasing Bank to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Bank, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery.

 

7.6  Taxes.  (a) All payments of principal of, and interest on, the Loans and
all other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by any Bank’s net income or receipts (all
non-excluded items being called “Taxes”).  If any withholding or deduction from
any payment to be made by the Company hereunder is required in respect of any
Taxes pursuant to any applicable law, rule or regulation, then the Company will:

 

(i)            pay directly to the relevant authority the full amount required
to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and

 

(iii)          (except to the extent such withholding or deduction would not be
required if such Bank’s Exemption Representation were true) pay to the
Administrative Agent for the account of the Banks such additional amount or
amounts as is necessary to ensure that the net amount actually received by each
Bank will equal the full amount such Bank would have received had no such
withholding or deduction been required. Moreover, if any Taxes are directly
asserted against the Administrative Agent or any Bank with respect to any
payment received by the Administrative Agent or such Bank hereunder, the
Administrative Agent or such Bank may pay such Taxes and the Company will
(except to the extent such Taxes are payable by a Bank and would not have been
payable if such Bank’s Exemption Representation were true) promptly pay such
additional amounts (including any penalty, interest and expense) as is necessary
in order that the net amount received by such Person after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Person would have received had such Taxes not been asserted.

 

23

--------------------------------------------------------------------------------


 

(b)           If the Company fails to pay any Taxes when due to the appropriate
taxing authority or fails to promptly remit to the Administrative Agent, for the
account of the respective Banks, the required receipts or other required
documentary evidence, the Company shall indemnify the Banks for any incremental
Taxes, interest or penalties that may become payable by any Bank as a result of
any such failure.  For purposes of this Section 7.6, a distribution hereunder by
the Administrative Agent or any Bank to or for the account of any Bank shall be
deemed a payment by the Company.

 

(c)           Each Bank represents and warrants (such Bank’s “Exemption
Representation”) to the Company and the Administrative Agent that, as of the
date of this Agreement (or, in the case of an Assignee, the date it becomes a
party hereto), it is entitled to receive payments hereunder without any
deduction or withholding for or on account of any Taxes imposed by the United
States of America or any political subdivision or taxing authority thereof.

 

(d)           Upon the request from time to time of the Company or the
Administrative Agent and in any event before the expiration of any
previously-delivered form, each Bank that is organized under the laws of a
jurisdiction other than the United States of America shall execute and deliver
to the Company and the Administrative Agent one or more (as the Company or the
Administrative Agent may reasonably request) United States Internal Revenue
Service Forms W-8ECI or Forms W-8BEN or such other forms or documents,
appropriately completed, as may be applicable to establish the extent, if any,
to which a payment to such Bank is exempt from withholding or deduction of
Taxes.

 

(e)           If, and to the extent that, any Bank shall obtain a credit, relief
or remission for, or repayment of, any Taxes indemnified or paid by the Company
pursuant to this Section 7.6, such Bank agrees to promptly notify the Company
thereof and thereupon enter into negotiations in good faith with the Company to
determine the basis on which an equitable reimbursement of such Taxes can be
made to the Company.

 

SECTION 8  INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.

 

8.1  Increased Costs.  (a)  If, after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or any Eurodollar Office of such Bank) with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency

 

(A)          shall subject any Bank (or any Eurodollar Office of such Bank) to
any tax, duty or other charge with respect to its Eurodollar Loans, its Note or
its obligation to make Eurodollar Loans, or shall change the basis of taxation
of payments to any Bank of the principal of or interest on its Eurodollar Loans
or any other amounts due under this Agreement in respect of its Eurodollar Loans
or its obligation to make Eurodollar Loans (except for changes in the rate of
tax on the overall net income of such Bank or its Eurodollar Office imposed by
the jurisdiction in which such Bank’s principal executive office or Eurodollar
Office is located); or

 

24

--------------------------------------------------------------------------------


 

(B)           shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of interest rates pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Bank (or any Eurodollar Office of such Bank); or

 

(C)           shall impose on any Bank (or its Eurodollar Office) any other
condition affecting its Eurodollar Loans, its Note or its obligation to make
Eurodollar Loans; and the result of any of the foregoing is to increase the cost
to (or in the case of Regulation D of the FRB, to impose a cost on) such Bank
(or any Eurodollar Office of such Bank) of making or maintaining any Eurodollar
Loan, or to reduce the amount of any sum received or receivable by such Bank (or
its Eurodollar Office) under this Agreement or under its Note with respect
thereto, then within 10 days after demand by such Bank (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay directly to such
Bank such additional amount as will compensate such Bank for such increased cost
or such reduction.

 

(D)          If any Bank shall reasonably determine that the adoption or
phase-in of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank or
any Person controlling such Bank with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Bank’s or such controlling Person’s capital as a consequence of
such Bank’s obligations hereunder or under any Letter of Credit to a level below
that which such Bank or such controlling Person could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by such Bank or such controlling Person to be material, then from time to
time, within 10 days after demand by such Bank (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Bank such
additional amount or amounts as will compensate such Bank or such controlling
Person for such reduction.

 

(E)           Notwithstanding the foregoing provisions of this Section 8.1, if
any Bank fails to notify the Company of any event or circumstance which will
entitle such Bank to compensation pursuant to

 

25

--------------------------------------------------------------------------------


 

this Section 8.1 within 180 days after such Bank obtains knowledge of such event
or circumstance, then such Bank shall not be entitled to compensation from the
Company for any amount arising prior to the date which is 180 days before the
date on which such Bank notifies the Company of such event or circumstance.

 

8.2  Basis for Determining Interest Rate Inadequate or Unfair.  If, prior to the
first day of any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination, if made in good faith, shall be binding and conclusive on the
Company) that deposits in Dollars (in the applicable amounts) are not being
offered to the Administrative Agent in the interbank eurodollar market for such
Interest Period, or that by reason of circumstances affecting the interbank
eurodollar market adequate and reasonable means do not exist for ascertaining
the applicable Eurodollar Rate; or

 

(b)           Banks having an aggregate Percentage of 40% or more advise the
Administrative Agent that the Eurodollar Rate (Adjusted) as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Banks of maintaining or funding such Eurodollar Loans for such Interest Period
(taking into account any amount to which such Banks may be entitled under
Section 8.1) or that the making or funding of Eurodollar Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Banks materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Bank shall be under
any obligation to make or convert into Eurodollar Loans and (ii) on the last day
of the current Interest Period for each Eurodollar Loan, such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan.

 

8.3  Changes in Law Rendering Eurodollar Loans Unlawful.  In the event that any
change in (including the adoption of any new) applicable laws or regulations, or
any change in the interpretation of applicable laws or regulations by any
governmental or other regulatory body charged with the administration thereof,
should make it (or in the good faith judgment of any Bank cause a substantial
question as to whether it is) unlawful for any Bank to make, maintain or fund
Eurodollar Loans, then such Bank shall promptly notify each of the other parties
hereto and, so long as such circumstances shall continue, (a) such Bank shall
have no obligation to make or convert into Eurodollar Loans (but shall make Base
Rate Loans concurrently with the making of or conversion into Eurodollar Loans
by the Banks which are not so affected, in each case in an amount equal to such
Bank’s pro rata share of all Eurodollar Loans which would be made or converted
into at such time in the absence of such circumstances) and (b) on the last day
of the current Interest Period for each Eurodollar Loan of such Bank (or, in any
event, on such earlier date as may be required by the relevant law, regulation
or interpretation), such Eurodollar Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a Bank
which, but for the circumstances described in the foregoing sentence, would be a
Eurodollar Loan (an “Affected Loan”) shall remain outstanding for the same
period

 

26

--------------------------------------------------------------------------------


 

as the Group of Eurodollar Loans of which such Affected Loan would be a part
absent such circumstances.

 

8.4  Funding Losses.  The Company hereby agrees that upon demand by any Bank
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Bank against any net loss
or expense which such Bank may sustain or incur (including any net loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund or maintain any Eurodollar Loan), as
reasonably determined by such Bank, as a result of (a) any payment, prepayment
or conversion of any Eurodollar Loan of such Bank on a date other than the last
day of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow or convert any Loan on
a date specified therefor in a notice of borrowing or conversion pursuant to
this Agreement.  For this purpose, all notices to the Administrative Agent
pursuant to this Agreement shall be deemed to be irrevocable.

 

8.5  Right of Banks to Fund through Other Offices.  Each Bank may, if it so
elects, fulfill its commitment as to any Eurodollar Loan by causing a foreign
branch or affiliate of such Bank to make such Loan, provided that in such event
for the purposes of this Agreement such Loan shall be deemed to have been made
by such Bank and the obligation of the Company to repay such Loan shall
nevertheless be to such Bank and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or affiliate.

 

8.6  Discretion of Banks as to Manner of Funding.  Notwithstanding any provision
of this Agreement to the contrary, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations shall be made as if such Bank had actually funded and maintained
each Eurodollar Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the Eurodollar Rate for such Interest Period.

 

8.7  Mitigation of Circumstances; Replacement of Affected Bank.  (a)  Each Bank
shall promptly notify the Company and the Administrative Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Bank’s good faith judgment, otherwise
disadvantageous to such Bank) to mitigate or avoid, (i) any obligation by the
Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence
of any circumstance of the nature described in Section 8.2 or 8.3 (and, if any
Bank has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Bank shall promptly so notify
the Company and the Administrative Agent).  Without limiting the foregoing, each
Bank will designate a different funding office if such designation will avoid
(or reduce the cost to the Company of) any event described in clause (i) or (ii)
of the preceding sentence and such designation will not, in such Bank’s sole
good faith judgment, be otherwise disadvantageous to such Bank.

 

27

--------------------------------------------------------------------------------


 

(b)           At any time any Bank is an Affected Bank, the Company may replace
such Affected Bank as a party to this Agreement with one or more other bank(s)
or financial institution(s) reasonably satisfactory to the Administrative Agent
(and upon notice from the Company such Affected Bank shall assign pursuant to an
Assignment Agreement, and without recourse or warranty, its Commitment, its
Loans, its Note, its participations in Letters of Credit and Swing Line Loans,
and all of its other rights and obligations hereunder to such replacement
bank(s) or other financial institution(s) for a purchase price equal to the sum
of the principal amount of the Loans so assigned, all accrued and unpaid
interest thereon, its ratable share of all accrued and unpaid fees, any amounts
payable under Section 8.4 as a result of such Bank receiving payment of any
Eurodollar Loan prior to the end of an Interest Period therefor and all other
obligations owed to such Affected Bank hereunder).

 

8.8  Conclusiveness of Statements.  Determinations and statements of any Bank
pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be conclusive absent demonstrable
error.  Banks may use reasonable averaging and attribution methods in
determining compensation under Sections 8.1 and 8.4.

 

SECTION 9  WARRANTIES.

 

To induce the Administrative Agent and the Banks to enter into this Agreement
and to induce the Banks to make Loans and issue or purchase participations in
Letters of Credit hereunder, the Company warrants to the Administrative Agent
and the Banks that:

 

9.1  Organization, etc.  The Company is a corporation duly organized and validly
existing in good standing under the laws of the State of Delaware, each
Subsidiary is duly organized and validly existing in good standing under the
laws of the jurisdiction of its organization, and each Loan Party has the power
(corporate or otherwise) to own its properties and to carry on its business as
now being conducted.

 

9.2  Authorization; No Conflict.  The execution and delivery by each Loan Party
of each Loan Document to which it is a party, the borrowings by the Company
hereunder and the performance by each Loan Party of its obligations under each
Loan Document to which it is a party are within the organizational powers of the
Company and each Subsidiary have been duly authorized by all necessary
organizational action on the part of each Loan Party (including any necessary
shareholder, partner or member action), have received all necessary governmental
approval (if any shall be required), and do not and will not (a) violate any
provision of law or any order, decree or judgment of any court or other
government agency which is binding on the Company or any Subsidiary, (b)
contravene or conflict with, or result in a breach of, any provision of the
Certificate of Incorporation, By-Laws or other organizational documents of the
Company or any Subsidiary or of any material agreement, indenture, instrument or
other document which is binding on the Company or any Subsidiary or (c) result
in, or require, the creation or imposition of any Lien on any property of the
Company or any Subsidiary (other than Liens arising under the Loan Documents).

 

9.3  Validity and Binding Nature.  Each Loan Document to which a Loan Party is a
party is the legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party

 

28

--------------------------------------------------------------------------------


 

in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency and similar laws of general application affecting the
enforcement of creditors’ rights and to general principles of equity limiting
the availability of equitable remedies.

 

9.4  Financial Condition.  The audited consolidated financial statements of the
Company and its Subsidiaries dated September 28, 2003 and the unaudited
consolidated financial statements of the Company and its Subsidiaries dated
March 28, 2004, copies of which have been furnished prior to the Effective Date
to each Bank which is a party hereto on the Effective Date:

 

(i)            were prepared in conformity with GAAP consistently applied; and

 

(ii)           present fairly in all material respects the financial condition
of the Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended (subject, in the case of the unaudited
financial statements, to the absence of footnotes and to normal year-end
adjustments).

 

9.5  No Material Adverse Change.  Since September 28, 2003, no events have
occurred which, individually or in the aggregate, have had or are reasonably
likely to have a Material Adverse Effect.

 

9.6  Litigation and Contingent Liabilities.  No litigation (including derivative
actions), arbitration proceeding, labor controversy or governmental
investigation or proceeding is pending or, to the Company’s knowledge,
threatened against the Company or any Subsidiary which is reasonably likely to
have a Material Adverse Effect, except as set forth in Schedule 9.6.  Other than
any liability incident to such litigation or proceedings, neither the Company
nor any Subsidiary has any material contingent liabilities not provided for or
disclosed in the financial statements referred to in Section 9.4 or listed in
Schedule 9.6.

 

9.7  Ownership of Properties; Liens.  Each of the Company and each Subsidiary
owns good and, in the case of real property, marketable title to, or a valid
leasehold interest in, all of its material properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, copyrights and the like), except as permitted pursuant to
Section 10.8.

 

9.8  Subsidiaries.  As of the Effective Date, the Company has no Subsidiaries
except those listed in Schedule 9.8.

 

9.9  Pension and Welfare Plans.  During the twelve-consecutive-month period
prior to the date of the execution and delivery of this Agreement or the making
of any Loan hereunder, (i) no steps have been taken to terminate any Pension
Plan which would be reasonably likely to result in the Company being required to
make a contribution to such Pension Plan, or incurring a liability or obligation
to such Pension Plan, in excess of $5,000,000, and (ii) no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect

 

29

--------------------------------------------------------------------------------


 

to any Pension Plan which could result in the incurrence by the Company of any
material liability, fine or penalty.  Except as disclosed in the financial
statements referred to in Section 9.4, the Company has no contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of subtitle B of title I
of ERISA.

 

9.10  Investment Company Act.  Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

 

9.11  Public Utility Holding Company Act.  Neither the Company nor any
Subsidiary is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935.

 

9.12  Regulation U.  The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.  Margin stock does not constitute more than
25% of the value of all assets of the Company and its Subsidiaries.

 

9.13  Taxes.  Each of the Company and each Subsidiary has filed all federal
income tax returns and all other material tax returns and reports (or
appropriate extensions thereof, as applicable) required by law to have been
filed by it and has paid, or made provision for the timely payment of, all
material taxes and governmental charges thereby shown to be owing, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

 

9.14  Solvency, etc.  On the Effective Date (or, in the case of any Subsidiary
which becomes a Guarantor after the Effective Date, on the date such Person
becomes a Guarantor), and immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, (a) each Loan Party’s assets will exceed its liabilities
and (b) each Loan Party will be solvent, will be able to pay its debts as they
mature, will own property with fair saleable value greater than the amount
required to pay its debts and will have capital sufficient to carry on its
business as then constituted.

 

9.15  Environmental Matters.  Except as set forth in Schedule 9.15:

 

(a)           all facilities and property (including underlying groundwater)
currently owned or leased or, to the best knowledge of the Company, previously
owned or leased by the Company or any Subsidiary have been, and (in the case of
facilities and property that are currently owned or leased) continue to be,
owned or leased by the Company or such Subsidiary in compliance with all
Environmental Laws, except where any such failure to comply would not,
individually or in the aggregate, reasonably be expected to result in liability
of the Company or any Subsidiary in excess of $5,000,000;

 

30

--------------------------------------------------------------------------------


 

(b)           there have been no past, and there are no pending or, to the best
of the Company’s knowledge, threatened

 

(i)            claims, complaints, notices or requests for information received
by the Company or any Subsidiary with respect to any alleged violation of any
Environmental Law which is reasonably likely to be adversely determined and, if
so determined, would, individually or in the aggregate, reasonably be expected
to result in any liability of the Company and its Subsidiaries in excess of
$5,000,000;

 

(ii)           complaints, notices or inquiries to the Company or any Subsidiary
regarding potential liability under any Environmental Law which would,
individually or in the aggregate, reasonably be expected to result in liability
of the Company and its Subsidiaries in excess of $5,000,000;

 

(c)           there have been no Releases of Hazardous Materials at, on or under
any property now owned or leased or, to the best knowledge of the Company,
previously owned or leased by the Company or any Subsidiary that, singly or in
the aggregate, have had, or would reasonably be expected to have, a Material
Adverse Effect;

 

(d)           the Company and its Subsidiaries have been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters and necessary or desirable for
their businesses except where the failure to obtain and/or comply with any of
the foregoing would not, individually or in the aggregate, reasonably be
expected to result in liability of the Company and its Subsidiaries in excess of
$5,000,000;

 

(e)           no property now owned or leased or, to the best knowledge of the
Company, previously owned or leased, by the Company or any Subsidiary is listed
or (with respect to owned property only) proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
of sites requiring investigation or clean-up;

 

(f)            there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now owned or leased
or, to the best knowledge of the Company, previously owned or leased by the
Company or any Subsidiary that, singly or in the aggregate, have had, or would
reasonably be expected to have, a Material Adverse Effect;

 

(g)           neither the Company nor any Subsidiary has directly transported
or, to the best of the Company’s knowledge, directly arranged for the
transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of federal, state
or local enforcement actions or other investigations which may lead to claims
against the Company or such Subsidiary for any remedial

 

31

--------------------------------------------------------------------------------


work, damage to natural resources or personal injury, including claims under
CERCLA, which in any case would, individually or in the aggregate, reasonably be
expected to result in liability of the Company and its Subsidiary in excess of
$5,000,000;

 

(h)                                 there are no polychlorinated biphenyls or
friable asbestos present at any property now owned or leased or, to the best
knowledge of the Company, previously owned or leased by the Company or any
Subsidiary that, singly or in the aggregate, have had, or would reasonably be
expected to have, a Material Adverse Effect; and

 

(i)                                     no conditions exist at, on or under any
property now owned or leased or, to the best knowledge of the Company,
previously owned or leased by the Company or any Subsidiary which, with the
passage of time, or the giving of notice or both, would give rise to liability
under any Environmental Law except where any such liability would not,
individually or in the aggregate, reasonably be expected to result in liability
of the Company and its Subsidiaries in excess of $5,000,000.

 

For purposes of this Section 9.15, with respect to any facility or property
having multiple lessees, only that portion which is leased by the Company or any
Subsidiary shall be considered a facility or property leased by the Company or
such Subsidiary.

 

9.16  Absence of Default.  Neither the Company nor any Subsidiary is in material
default under any material contract to which it is a party or by which it is
bound.

 

9.17  Information.  All written information heretofore or contemporaneously
herewith furnished by the Company or any Subsidiary to the Administrative Agent
or any Bank for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Bank pursuant hereto or in connection herewith will be, true and
accurate (based upon reasonable estimates and projections) in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading (it being recognized by
the Administrative Agent and the Banks that any projections and forecasts
provided by the Company or any Subsidiary are based on good faith estimates and
assumptions believed by the Company or such Subsidiary to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts
likely will differ from projected or forecasted results). Nothing in this
Section 9.17 shall be construed as a representation or covenant that any such
projections or forecasts will be achieved.

 

SECTION 10  COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
obligations of the Company hereunder and under the other Loan Documents are paid
in full and all Letters of Credit have been terminated, the Company agrees that,
unless at any time the Required Banks shall otherwise expressly consent in
writing, it will:

 

32

--------------------------------------------------------------------------------


 

10.1  Reports, Certificates and Other Information.  Furnish to each Bank:

 

10.1.1  Audit Report.  Promptly when available (and in any event not later than
one Business Day after the date required to be filed with the SEC), a copy of
the annual audit report of the Company and its Subsidiaries for each Fiscal
Year, including therein consolidated balance sheets of the Company and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
operations and cash flows of the Company and its Subsidiaries for such Fiscal
Year, which audit report shall be (a) without qualification as to going concern
or scope and (b) prepared by PricewaterhouseCoopers LLP or other independent
auditors of recognized standing selected by the Company and reasonably
acceptable to the Required Banks.

 

10.1.2  Quarterly Reports.  Promptly when available (and in any event not later
than one Business Day after the date required to be filed with the SEC), the
consolidated balance sheets of the Company for each Fiscal Quarter (except the
last Fiscal Quarter) of each Fiscal Year, and consolidated statements of
operations and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a certificate of the chief executive officer or the chief
financial officer of the Company certifying that such financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries as of the dates and periods
indicated, subject to changes resulting from normal year-end adjustments.

 

10.1.3  Compliance Certificates.  Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and of each set of
quarterly statements pursuant to Section 10.1.2, (a) a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by the chief
executive officer or the chief financial officer of the Company, containing a
computation of each of the financial ratios and restrictions set forth in
Section 10.6 and to the effect that such officer has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it; and (b) an updated organizational chart listing all
Subsidiaries and the jurisdictions of their organization.

 

10.1.4  Reports to SEC and to Shareholders.  Promptly upon the filing or sending
thereof, a copy of any annual, periodic or special report or registration
statement (inclusive of exhibits thereto) filed with the SEC or any securities
exchange and any report, proxy statement or other communication to the Company’s
shareholders generally.

 

10.1.5  Notice of Default, Litigation and ERISA Matters.  Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:

 

(a)                                  the occurrence of an Event of Default or an
Unmatured Event of Default;

 

(b)                                 any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Company to the Banks
which has been instituted or, to the

 

33

--------------------------------------------------------------------------------


 

knowledge of the Company, is threatened against the Company or any Subsidiary or
to which any of the properties of any thereof is subject which, if adversely
determined, might reasonably be expected to have a Material Adverse Effect;

 

(c)                                  the institution of any steps by any member
of the Controlled Group or any other Person to terminate any Pension Plan, or
the failure of any member of the Controlled Group to make a required
contribution to any Pension Plan (if such failure is sufficient to give rise to
a lien under Section 302(f) of ERISA) or to any Multiemployer Pension Plan, or
the taking of any action with respect to a Pension Plan which could result in
the requirement that the Company furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan which could result in the incurrence by any
member of the Controlled Group of any material liability, fine or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Pension Plan), or any material increase in the contingent
liability of the Company with respect to any post-retirement Welfare Plan
benefit, or any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent;

 

(d)                                 any cancellation (without replacement) or
material change in any insurance maintained by the Company or any Subsidiary;

 

(e)                                  any event (including any violation of any
Environmental Law or the assertion of any Environmental Claim) which would
reasonably be expected to have a Material Adverse Effect; or

 

(f)                                    any setoff, claims (including any
Environmental Claim), withholding or other defense to which any material portion
of the collateral granted under any Collateral Document, or the Banks’ rights
with respect to any such collateral, are subject.

 

10.1.6  Subsidiaries.  Promptly upon the occurrence thereof, a written report of
any change in the list of its Subsidiaries.

 

10.1.7  Management Reports.  Promptly upon the request of the Administrative
Agent or any Bank (acting through the Administrative Agent), copies of all
detailed financial and management reports submitted to the Company by
independent auditors in connection with any annual or interim audit made by such
auditors of the books of the Company.

 

10.1.8  Collateral Information.  Promptly, and in any event not less than 10
days after the occurrence thereof, a written report of any change in the
jurisdiction of organization of the Company or any Subsidiary.

 

34

--------------------------------------------------------------------------------


 

10.1.9  Other Information.  Promptly from time to time, such other information
concerning the Company and its Subsidiaries as the Administrative Agent or any
Bank (acting through the Administrative Agent) may reasonably request.

 

10.2  Books, Records and Inspections.  Keep, and cause each Subsidiary to keep,
its books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP; permit,
and cause each Subsidiary to permit, on reasonable notice and at reasonable
times and intervals (or at any time without notice during the existence of an
Event of Default) the Administrative Agent or any Bank or any representative
thereof to inspect the properties and operations of the Company and of such
Subsidiary, provided that so long as no Event of Default or Unmatured Event of
Default exists, neither the Administrative Agent nor any Bank shall make more
than one such inspection during any calendar year; and permit, and cause each
Subsidiary to permit, on reasonable notice and at reasonable times and intervals
(or at any time without notice during the existence of an Event of Default), any
Bank or the Administrative Agent or any representative thereof to visit any or
all of its offices, to discuss its financial matters with its officers and its
independent auditors (and the Company hereby authorizes such independent
auditors to discuss such financial matters with any Bank or the Administrative
Agent or any representative so long as an officer of the Company has a bona fide
opportunity to be present at such discussion), and to examine (and, at the
expense of the Company or the applicable Subsidiary, photocopy extracts from)
any of its books or other corporate records. The Company agrees to pay the fees
of its auditors incurred in connection with any reasonable exercise of the
rights of any Bank or the Administrative Agent or any representative thereof
pursuant to this Section.

 

10.3  Insurance.  Maintain, and cause each Subsidiary to maintain, with
reputable, financially sound insurance companies, (a) at all times insurance to
such extent and against such hazards and liabilities, as is customarily
maintained by companies similarly situated (and, in any event, such insurance as
may be required by any law or governmental regulation or court order or decree)
and (b) “errors and omissions” insurance with coverage of at least $30,000,000;
and, upon request of the Administrative Agent (or any Bank acting through the
Administrative Agent), furnish to the Administrative Agent or such Bank a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Company and its Subsidiaries.

 

10.4  Compliance with Laws; Payment of Taxes and Liabilities.  (a) Comply, and
cause each Subsidiary to comply, with all applicable laws, rules, regulations,
decrees and orders except where the failure to comply could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) pay, and cause each Subsidiary to pay, prior to delinquency, all federal
income taxes and all other material taxes and governmental charges against it or
any of its property, provided that the foregoing shall not require the Company
or any Subsidiary to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

 

10.5  Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 10.11) cause each Subsidiary to maintain and preserve, (a) its existence
and good standing in the

 

35

--------------------------------------------------------------------------------


 

jurisdiction of its organization and (b) its qualification and good standing as
a foreign entity in each jurisdiction where the nature of its business makes
such qualification necessary (except where the failure to qualify could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect).

 

10.6  Financial Covenants.

 

10.6.1  Minimum Net Worth.  Not permit Net Worth at any time to be less than the
sum of (a) $318,000,000, (b) 50% of the sum of Consolidated Net Income for each
Fiscal Quarter, beginning with the Fiscal Quarter ending March 28, 2004 and
ending with the most recently-ended Fiscal Quarter for which the Company has
delivered financial statements (provided that, if Consolidated Net Income is
less than zero for any Fiscal Quarter, for purposes of this Section 10.6.1
Consolidated Net Income will be deemed to be zero for such quarter) plus (c)
100% of the Net Cash Proceeds of any equity issued by the Company or any
Subsidiary (on a consolidated basis) after the Effective Date.

 

10.6.2  Fixed Charge Coverage Ratio.  Not permit the ratio, for any Computation
Period, of (i) Adjusted EBITDA less Capital Expenditures to (ii) Interest
Expense plus all income taxes (including any franchise or other tax based upon
gross or net income or receipts) paid by the Company and its Subsidiaries plus
all required payments of principal of Debt of the Company and its Subsidiaries,
in each case during such Computation Period (and determined on a consolidated
basis), to be less than 1.25 to 1.

 

10.6.3  Adjusted Leverage Ratio.  Not permit the Adjusted Leverage Ratio, as of
the last day of any Computation Period, to be greater than 2.25 to 1.

 

10.7  Limitations on Debt.  Not, and not permit any Subsidiary to, create,
incur, assume or suffer to exist any Debt, except:

 

(a)                                  obligations arising under the Loan
Documents;

 

(b)                                 Debt in respect of Capital Leases;

 

(c)                                  unsecured Debt of Subsidiaries to the
Company or to other Subsidiaries;

 

(d)                                 Hedging Agreements entered into by the
Company or any Subsidiary with the Administrative Agent or any Bank or any
Affiliate thereof ; provided that all such Hedging Agreements are entered into
to protect against bona fide business risks and not for speculation;

 

(e)                                  Suretyship Liabilities in respect of any
obligation of the Company or any Subsidiary permitted under this Agreement;

 

(f)                                    Debt in respect of taxes, assessments or
governmental charges to the extent that payment thereof shall not at the time be
required to be made in accordance with Section 10.4;

 

36

--------------------------------------------------------------------------------


 

(g)                                 Debt outstanding on the date hereof and
listed in Schedule 10.7 or hereafter incurred in connection with Liens permitted
by Section 10.8, and extensions, renewals and refinancings of any Debt described
in this clause (g) so long as the principal amount thereof is not increased;

 

(h)                                 Subordinated Debt;

 

(i)                                     Debt under the Note Purchase Agreement
(including, without duplication, guaranties thereof) in an aggregate principal
amount not exceeding $110,000,000;

 

(j)                                     Debt constituting a portion of the
deferred purchase price for any acquisition permitted by Section 10.11(c);

 

(k)                                  other Debt not exceeding in the aggregate
$20,000,000.

 

10.8  Liens.  Not, and not permit any Subsidiary to, create or permit to exist
any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

 

(a)                                  Liens for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith by appropriate proceedings and, in each case, for
which it maintains adequate reserves;

 

(b)                                 Liens arising in the ordinary course of
business (such as (i) Liens of carriers, warehousemen, mechanics and materialmen
and other similar Liens imposed by law and (ii) Liens incurred in connection
with worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds (excluding bonds of the type described in clause (a) below), bids,
performance bonds and similar obligations which, in each case, are not perfected
by the filing of a financing statement or the delivery of collateral) for sums
not overdue or being contested in good faith by appropriate proceedings and not
involving any deposits or advances or borrowed money or the deferred purchase
price of property or services, and, in each case, for which it maintains
adequate reserves;

 

(c)                                  Liens identified in Schedule 10.8;

 

(d)                                 Liens in connection with Capital Leases (to
the extent permitted hereunder);

 

(e)                                  attachments, judgments and other similar
Liens (including appeal bonds), for sums not exceeding $5,000,000, arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;

 

37

--------------------------------------------------------------------------------


 

(f)                                    other Liens incidental to the conduct of
the business of the Company or a Subsidiary or the ownership of its property or
assets, including easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens, which Liens were not incurred
in connection with the borrowing of money and do not, in any case or in the
aggregate, interfere in any material respect with the ordinary conduct of the
business of the Company or any Subsidiary;

 

(g)                                 building restrictions, zoning laws and other
statutes, laws, rules, regulations, ordinances and restrictions, and any
amendments thereto, now or at any time hereafter adopted by any governmental
authority having jurisdiction;

 

(h)                                 any interest or title of a lessor or secured
by a lessor’s interest under any lease (other than a Capital Lease):

 

(i)                                     Liens in favor of the Collateral Agent
pursuant to the Loan Documents;

 

(j)                                     Liens on assets or property acquired, or
on the property of a Person acquired, by the Company or any Subsidiary so long
as (i) such acquisition is permitted hereunder, (ii) all obligations secured by
such Liens are repaid concurrently with, or promptly after, such acquisition and
(iii) all UCC financing statements, mortgages or similar documents filed or
recorded to give notice of such Liens are terminated or released within 120 days
after such acquisition; and

 

(k)                                  other Liens, in addition to the Liens
permitted by clauses (a) through (j), securing Debt permitted by Section 10.7(i)
and Section 10.7(j).

 

10.9  Loans or Advances.  Not, and not permit any Subsidiary to, make any loan
or advance; except for (i) loans or advances by the Company to any Subsidiary or
by any Subsidiary to the Company, (ii) loans and advances to officers and
employees of the Company and its Subsidiaries for travel, entertainment,
relocation and similar ordinary business purposes in an aggregate amount not
exceeding $500,000 at any time outstanding and (iii) other loans and advances in
an aggregate amount not exceeding $5,000,000 at any time outstanding.

 

10.10  Restricted Payments.  Not, and not permit any Subsidiary to, (a) declare
or pay any dividends on any of its capital stock (other than stock dividends),
(b) purchase or redeem any such stock or any warrants, units, options or other
rights in respect of such stock, (c) make any other distribution to
shareholders, (d) prepay, purchase, redeem or defease any Subordinated Debt, (e)
make any payment on or in respect of any Subordinated Debt (other than scheduled
payments of interest made in the form of additional Subordinated Debt or common
stock), or (f) set aside funds for any of the foregoing; provided that (i) any
Subsidiary may declare and pay dividends to the Company or to any other
wholly-owned Subsidiary and (ii) so long as no Event of Default or Unmatured
Event of Default exists or would result therefrom and, after giving effect
thereto (and any incurrence of Debt in connection therewith), the Adjusted
Leverage Ratio will be less than 2 to 1, the Company may repurchase shares of
its capital stock for immediate retirement in an aggregate amount, for all such
repurchases during the term of this Agreement,

 

38

--------------------------------------------------------------------------------


 

not to exceed 10.0% of Net Worth (measured as of the end of the Fiscal Quarter
immediately preceding any such purchase).

 

10.11  Mergers and Consolidations; Acquisitions.  Not, and not permit any
Subsidiary to, be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest in, any other Person (or
of any division or business unit of any Person), except (a) any such merger or
consolidation of or by any wholly-owned Subsidiary into the Company or any other
wholly-owned Subsidiary, (b) any such purchase or other acquisition by the
Company or any wholly-owned Subsidiary of the assets or stock of any
wholly-owned Subsidiary, and (c) acquisitions of all of the assets or stock of
Persons which are in the same or a similar line of business as the Company and
its Subsidiaries; provided that any acquisition described in this clause (c)
must satisfy all of the following conditions: (i) each Person so acquired shall
comply with all of the terms of this Agreement and the other Loan Documents that
are applicable to such Person; (ii) either the required majority of the Board of
Directors (or other equivalent governing body) of the Person so acquired
incumbent at the time such acquisition is proposed has acquiesced to the
acquisition, or the acquisition is otherwise deemed in the reasonable judgment
of the Administrative Agent to be a “friendly” acquisition; (iii) no Event of
Default or Unmatured Event of Default shall have occurred and be continuing at
the time of, or would result from the making of, such acquisition; (iv) the
aggregate consideration (including assumed debt, but excluding stock of the
Company) for any one acquisition or series of related acquisitions shall not
exceed $75,000,000; and (v) substantially contemporaneously with any such
acquisition of stock, the Company shall grant, or cause the applicable Person(s)
to grant, to the Administrative Agent, for the benefit of the Banks, a first
perfected security interest in all of the stock so acquired.

 

10.12  Asset Dispositions.  Not, and not permit any Subsidiary to, sell,
transfer, convey, lease or otherwise dispose of, or grant options, warrants or
other rights with respect to, any of its assets, or sell, assign, pledge or
otherwise transfer any receivables, contract rights, general intangibles,
chattel paper or instruments, with or without recourse, except for (a)
dispositions of inventory or obsolete assets in the ordinary course of business
consistent with past practices and (b) other dispositions of assets, provided
that (i) no disposition described in this clause (b) shall be made if an Event
of Default or Unmatured Event of Default exists or would result therefrom; and
(ii) after giving effect to any disposition pursuant to this clause (b), the
aggregate fair market value of all assets disposed of pursuant to this clause
(b) during the period from the Effective Date to the Termination Date shall not
exceed 2.5% of the consolidated total assets of the Company as of the end of the
most recent Fiscal Year.

 

10.13  Use of Proceeds.  Use the proceeds of the Loans solely for working
capital, for acquisitions permitted by Section 10.11, for capital expenditures
and for other general corporate purposes; and not use or permit any proceeds of
any Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock;
provided that, subject to the limitations set forth in Section 10.10, the
Company may repurchase shares of its own stock so long as such shares are
immediately retired.

 

39

--------------------------------------------------------------------------------


 

10.14  Further Assurances.  Take, and cause each Subsidiary to take, such
actions as are necessary, or as the Administrative Agent (or the Required Banks
acting through the Administrative Agent) or the Collateral Agent may reasonably
request, from time to time (including the execution and delivery of guaranties,
security agreements, pledge agreements, financing statements and other
documents, the filing or recording of any of the foregoing, the delivery of
stock certificates and other collateral with respect to which perfection is
obtained by possession and the delivery of appropriate legal opinions with
respect to any of the foregoing) to ensure that (i) the obligations of the
Company hereunder and under the other Loan Documents are (x) secured by all
account receivables of the Company and all equity interests in Subsidiaries
owned by the Company and (y) unconditionally guaranteed by all Subsidiaries
(including, promptly upon the acquisition or creation thereof, any Subsidiary
acquired or created after the date hereof) by execution of a counterpart of the
Guaranty; and (ii) the obligations of each Subsidiary under the Guaranty are
secured by all account receivables of such Subsidiary and all equity interests
in other Subsidiaries owned by such Subsidiary; provided that unless the
Required Banks otherwise request in writing, (a) no Foreign Corporation (as
defined below) or Excluded Subsidiary shall be required to execute the Guaranty,
pledge any equity interest or grant a security interest in any account
receivable; and (b) neither the Company nor any other Subsidiary shall be
required to pledge more than 65% of the stock of any Foreign Corporation.  For
purposes of the foregoing, a “Foreign Corporation” is any corporate Subsidiary
which is incorporated in a jurisdiction other than, and does substantially all
of its business outside of, the United States.

 

10.15  Transactions with Affiliates.  Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Company and any
Subsidiary) which is on terms which are less favorable than are obtainable from
any Person which is not one of its Affiliates.

 

10.16  Employee Benefit Plans.  Maintain, and cause each Subsidiary to maintain,
each Pension Plan in compliance with all applicable requirements of law and
regulations except where the failure to so maintain and/or comply could not,
individually or in the aggregate, reasonably be expected to result in any
liability of the Company or any Subsidiary in excess of $5,000,000.

 

10.17  Business Activities.  Not, and not permit any Subsidiary to, engage in
any business activity other than consulting and engineering services, support
services, communication services, remediation and construction management,
facility operation and maintenance services and research and development and
such other activities as are incidental thereto.

 

10.18  Maintenance of Property.  Maintain, and cause each Subsidiary to
maintain, its properties which are material to the conduct of its business in
good working order and condition (ordinary wear and tear excepted).

 

10.19  Environmental Matters.

 

10.19.1  Environmental Obligations.  (a) Comply, and cause each Subsidiary to
comply, in a reasonable manner with any applicable federal or state judicial or
administrative order

 

40

--------------------------------------------------------------------------------


 

requiring the performance at any real property owned, operated, or leased by the
Company or any Subsidiary of activities in response to any Release or threatened
Release of any Hazardous Material, except for the period of time that the
Company or such Subsidiary is diligently in good faith contesting such order;
(b) use and operate, and cause each Subsidiary to use and operate, all of its
facilities and properties in compliance with all applicable Environmental Laws
except where the failure to comply would not, individually or in the aggregate,
reasonably be expected to result in any liability of the Company or any
Subsidiary in excess of $5,000,000; (c) keep, and cause each Subsidiary to keep,
all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith except where the failure to comply would not, individually
or in the aggregate, reasonably be expected to result in any liability of the
Company or any Subsidiary in excess of $5,000,000; (d) handle, and cause each
Subsidiary to handle, all Hazardous Materials in compliance with all applicable
Environmental Laws except where the failure to so handle would not, individually
or in the aggregate, reasonably be expected to result in any liability of the
Company or any Subsidiary in excess of $5,000,000; and (e) not, and not permit
any Subsidiary to, commence the unlawful disposal of any Hazardous Material into
or onto any real property owned, operated or leased by the Company or any
Subsidiary nor allow any material Lien imposed pursuant to any Environmental Law
to attach to any such real property.  For purposes of this Section 10.19.1, with
respect to any facility or property having multiple lessees, only that portion
which is leased by the Company or any Subsidiary shall be considered a facility
or property leased by the Company or such Subsidiary.

 

10.19.2  Environmental Information.  Promptly notify the Bank of the receipt by
the Company or any Subsidiary of any written claim, demand, proceeding, action
or notice of liability by any Person arising out of or relating to the Release
or threatened Release of any Hazardous Material, except for any release or
threatened release with respect to which the maximum liability of the Company
and its Subsidiaries is reasonably expected to be less than $5,000,000; and
promptly notify the Bank of any Release, threatened Release or disposal of any
Hazardous Material reported to any governmental regulatory authority at any real
property owned, operated or leased by the Company or any Subsidiary, except for
any release, threat of release or disposal with respect to which the maximum
liability of the Company and its Subsidiaries is reasonably expected to be less
than $5,000,000.

 

10.20  Unconditional Purchase Obligations.  Not, and not permit any Subsidiary
to, enter into or be a party to any contract for the purchase of materials,
supplies or other property or services, if such contract requires that payment
be made by it regardless of whether or not delivery is ever made of such
materials, supplies or other property or services; provided that the Company or
any Subsidiary may enter into any such contract so long as (i) the aggregate
amount of all payments to be made under such contract does not exceed $2,000,000
and (ii) the aggregate amount of all payments to be made under all such
contracts in any Fiscal Year by the Company and its Subsidiaries does not exceed
$5,000,000.

 

10.21  Inconsistent Agreements.  Not, and not permit any Subsidiary to, enter
into any material agreement containing any provision which (a) would be violated
or breached by any borrowing, or the obtaining of any Letter of Credit, by the
Company hereunder or by the

 

41

--------------------------------------------------------------------------------


 

performance by the Company or any Subsidiary of any of its obligations hereunder
or under any other Loan Document, (b) would prohibit the Company or any
Subsidiary (other an Excluded Subsidiary) from granting to the Collateral Agent,
for the benefit of the Banks and certain other parties, a Lien on any of its
assets (other than (i) the Note Purchase Agreement and (ii) customary negative
pledge provisions arising in connection with Liens permitted by Section 10.8(c),
(d), (h) and (j) that apply only to the specific property subject to any such
Lien and the proceeds thereof) or (c) would prevent any Subsidiary from paying
cash dividends, or making other cash distributions, to its parent.

 

10.22  Excluded Subsidiaries.  Not permit all Excluded Subsidiaries to own at
any time more than 2.5% of the consolidated total assets of the Company and its
Subsidiaries, to have more than 2.5% of the consolidated revenues of the Company
and its Subsidiaries in any Fiscal Quarter or to be liable for more than 2.5% of
the consolidated liabilities of the Company and its Subsidiaries.  For purposes
of the foregoing, all intercompany assets, revenues and liabilities that would
be properly eliminated in consolidation shall be deemed to be zero.

 

SECTION 11  EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

11.1  Effectiveness.  This Agreement shall become effective and all Existing
Letters of Credit shall be deemed to be Letters of Credit hereunder on the date
(the “Effective Date”) on which (a) each of the conditions precedent specified
in Section 11.2 shall have been satisfied and (b) the Administrative Agent shall
have received (i) evidence that all principal, interest, fees and other amounts
payable under the Existing Agreement have been paid in full by the Company (or
will be paid in full upon the effectiveness hereof), (ii) for the account of
each Bank, the upfront fee payable to such Bank (as previously agreed among the
Company, the Arrangers and such Bank), (iii) all amounts which are then due and
payable pursuant to Section 5 and (to the extent billed) Section 14.6 and (iv)
all of the following, each duly executed and dated the Effective Date (or such
earlier date as shall be satisfactory to the Administrative Agent), in form and
substance satisfactory to the Administrative Agent, and each (except for the
Notes, of which only the originals shall be signed) in sufficient number of
signed counterparts to provide one for each Bank:

 

11.1.1  Notes.  The Notes.

 

11.1.2  Resolutions.  Certified copies of resolutions of the Board of Directors
of the Company authorizing or ratifying the execution, delivery and performance
by the Company of this Agreement, the Notes and the other Loan Documents to
which the Company is a party.

 

11.1.3  Consents, etc.  Certified copies of all documents evidencing any
necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Company of the
documents referred to in this Section 11.

 

11.1.4  Incumbency and Signature Certificates.  A certificate of the Secretary
or an Assistant Secretary of the Company certifying the names of the officer or
officers of the

 

42

--------------------------------------------------------------------------------


 

Company authorized to sign the Loan Documents to which it is a party, together
with a sample of the true signature of each such officer (it being understood
that the Administrative Agent and each Bank may conclusively rely on such
certificate until formally advised by a like certificate of any changes
therein).

 

11.1.5  Confirmation.  A confirmation substantially in the form of Exhibit I
signed by the Company and each Subsidiary.

 

11.1.6  Opinion of Counsel.  The opinion of Janis B. Salin, Vice President,
General Counsel and Secretary of the Company, substantially in the form of
Exhibit H.

 

11.1.7  Closing Certificate.  A certificate of the Chief Executive Officer, the
President or any Vice President of the Company to the effect that (i) all
representations and warranties of the Company and the Guarantors in this
Agreement and the other Loan Documents are true and correct in all material
respects on the Effective Date; and (ii) no Event of Default or Unmatured Event
of Default exists or will result from the transactions contemplated to occur on
the proposed Effective Date.

 

11.1.8  Other.  Such other documents as the Administrative Agent or any Bank may
reasonably request.

 

11.2  Conditions.  The obligation (a) of each Bank to make each Loan and (b) of
the Issuing Bank to issue each Letter of Credit is subject to the following
further conditions precedent that:

 

11.2.1  Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit (but, if
any Event of Default of the nature referred to in Section 12.1.2 shall have
occurred with respect to any other Debt, without giving effect to the
application, directly or indirectly, of the proceeds thereof) the following
statements shall be true and correct:

 

(a)                                  the representations and warranties of the
Company and the Guarantors set forth in this Agreement (excluding Sections 9.6,
9.8 and 9.15) and the other Loan Documents shall be true and correct in all
material respects with the same effect as if then made (except to the extent
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

 

(b)                                 except as disclosed by the Company to the
Administrative Agent and the Banks pursuant to Section 9.6,

 

(i)                                     no litigation (including derivative
actions), arbitration proceeding, labor controversy or governmental
investigation or proceeding shall be pending or, to the knowledge of the
Company, threatened against the Company or any Subsidiary which might reasonably
be expected to have a Material Adverse Effect

 

43

--------------------------------------------------------------------------------


 

or which purports to affect the legality, validity or enforceability of this
Agreement, the Notes or any other Loan Document; and

 

(ii)                                  no development shall have occurred in any
litigation (including derivative actions), arbitration proceeding, labor
controversy or governmental investigation or proceeding disclosed pursuant to
Section 9.6 which might reasonably be expected to have a Material Adverse
Effect; and

 

(c)                                  no Event of Default or Unmatured Event of
Default shall have then occurred and be continuing, and neither the Company nor
any Subsidiary shall be in violation of any law or governmental regulation or
court order or decree where such violation or violations singly or in the
aggregate might reasonably be expected to have a Material Adverse Effect.

 

11.2.2  Confirmatory Certificate.  If requested by the Administrative Agent or
any Bank (acting through the Administrative Agent), the Administrative Agent
shall have received (in sufficient counterparts to provide one to each Bank) a
certificate dated the date of such requested Loan or Letter of Credit and signed
by a duly authorized representative of the Company as to the matters set out in
Section 11.2.1 (it being understood that each request by the Company for the
making of a Loan or the issuance of a Letter of Credit shall be deemed to
constitute a warranty by the Company that the conditions precedent set forth in
Section 11.2.1 will be satisfied at the time of the making of such Loan or the
issuance of such Letter of Credit), together with such other documents as the
Administrative Agent or any Bank (acting through the Administrative Agent) may
reasonably request in support thereof.

 

SECTION 12  EVENTS OF DEFAULT AND THEIR EFFECT.

 

12.1  Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:

 

12.1.1  Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; default and continuance thereof for five Business Days
after notice from the Administrative Agent, in the payment when due of any
reimbursement obligation with respect to any Letter of Credit; or default, and
continuance thereof for five Business Days, in the payment when due of any
interest, fee or other amount payable by the Company hereunder or under any
other Loan Document.

 

12.1.2  Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of the Company or any Subsidiary (other than an Excluded
Subsidiary) in an aggregate amount (for all such Debt so affected) exceeding
$5,000,000 and such default shall (a) consist of the failure to pay such Debt
when due (subject to any applicable grace period), whether by acceleration or
otherwise, or (b) accelerate the maturity of such Debt or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Debt to become due and payable prior to its expressed maturity.

 

44

--------------------------------------------------------------------------------


 

12.1.3  Other Material Obligations.  Default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Company or any Subsidiary (other than an Excluded Subsidiary)
with respect to any purchase or lease of goods or services exceeding $5,000,000
(except only to the extent that the existence of any such default is being
contested by the Company or such Subsidiary (other than an Excluded Subsidiary)
in good faith and by appropriate proceedings and appropriate reserves have been
made in respect of such default).

 

12.1.4  Bankruptcy, Insolvency, etc.  The Company or any Subsidiary (other than
an Excluded Subsidiary) becomes insolvent or generally fails to pay, or admits
in writing its inability or refusal to pay, debts as they become due; or the
Company or any Subsidiary (other than an Excluded Subsidiary) applies for,
consents to, or acquiesces in the appointment of a trustee, receiver or other
custodian for the Company or such Subsidiary (other than an Excluded Subsidiary)
or any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for the Company or any
Subsidiary (other than an Excluded Subsidiary) or for a substantial part of the
property of any thereof and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding
(except the voluntary dissolution, not under any bankruptcy or insolvency law,
of a Subsidiary (other than an Excluded Subsidiary), is commenced in respect of
the Company or any Subsidiary (other than an Excluded Subsidiary), and if such
case or proceeding is not commenced by the Company or such Subsidiary (other
than an Excluded Subsidiary), it is consented to or acquiesced in by the Company
or such Subsidiary (other than an Excluded Subsidiary), or remains for 60 days
undismissed; or the Company or any Subsidiary (other than an Excluded
Subsidiary) takes any corporate action to authorize, or in furtherance of, any
of the foregoing.

 

12.1.5  Non-Compliance with Provisions of This Agreement.  (a) Failure by the
Company to comply with or to perform any covenant set forth in Sections 10.5
through 10.21; or (b) failure by the Company to comply with or to perform any
other provision of this Agreement (and not constituting an Event of Default
under any of the other provisions of this Section 12) and continuance of such
failure for 30 days after written notice thereof to the Company from the
Administrative Agent or any Bank.

 

12.1.6  Warranties.  Any warranty made by the Company or any Subsidiary in any
Loan Document is breached or is false or misleading in any material respect, or
any schedule, certificate, financial statement, report, notice or other writing
furnished by the Company or any Subsidiary to the Bank to the Administrative
Agent or any Bank in connection herewith is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.

 

12.1.7  Pension Plans.  (i) Institution of any steps by the Company or any other
Person to terminate a Pension Plan if as a result of such termination the
Company could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension

 

45

--------------------------------------------------------------------------------


 

Plan, in excess of $5,000,000; or (ii) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under
section 302(f) of ERISA.

 

12.1.8  Judgments.  Final judgments which exceed an aggregate of $5,000,000
(excluding any portion thereof that is covered by insurance so long as the
insurer has not denied coverage) shall be rendered against the Company or any
Subsidiary (other than an Excluded Subsidiary) and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments.

 

12.1.9  Change in Control.  Any Change in Control shall occur.

 

12.1.10  Invalidity of Guaranty, etc.  The Guaranty shall cease to be in full
force and effect with respect to any Guarantor (other than as a result of a
transaction permitted hereunder), any Guarantor shall fail (subject to any
applicable grace period) to comply with or to perform any applicable provision
of the Guaranty to which such Guarantor is a party, or any Guarantor (or any
Person by, through or on behalf of such Guarantor) shall contest in any manner
the validity, binding nature or enforceability of the Guaranty to which such
Guarantor is a party.

 

12.1.11  Invalidity of Collateral Documents, etc.  Any Collateral Document shall
cease to be in full force and effect with respect to the Company or any
applicable Guarantor (other than by reason of any action or inaction of the
Collateral Agent), the Company or any Guarantor shall fail (subject to any
applicable grace period) to comply with or to perform any applicable provision
of any Collateral Document to which such Person is a party, or the Company or
any Guarantor (or any Person by, through or on behalf of the Company or such
Guarantor) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document.

 

12.2  Effect of Event of Default.  If any Event of Default described in
Section 12.1.4 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Notes and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize in full all contingent obligations
with respect to Letters of Credit, all without presentment, demand, protest or
notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent (upon written request of the Required
Banks) shall declare the Commitments (if they have not theretofore terminated)
to be terminated and/or declare all Notes and all other obligations hereunder to
be due and payable and/or demand that the Company immediately Cash Collateralize
in full all contingent obligations with respect to Letters of Credit, whereupon
the Commitments (if they have not theretofore terminated) shall immediately
terminate and/or all Notes and all other obligations hereunder shall become
immediately due and payable and/or the Company shall immediately become
obligated to deliver to Cash Collateralize in full all contingent obligations
with respect to Letters of Credit, all without presentment, demand, protest or
notice of any kind.  The Administrative Agent shall promptly advise the Company
of any such declaration, but failure to do so shall not impair the effect of
such declaration.  Notwithstanding the foregoing, the effect as an Event of
Default of any event described in Section 12.1.1 or Section 12.1.4 may be waived
by the written concurrence of all of the Banks, and the effect as an Event of
Default of any other event described in this Section 12 may (subject to
Section 14.1) be

 

46

--------------------------------------------------------------------------------


 

waived by the written concurrence of the Required Banks.  After the expiration
or termination of all Letters of Credit, any remaining Cash Collateral shall be
applied by the Administrative Agent to any remaining obligations hereunder and
any excess shall be delivered to the Company or as a court of competent
jurisdiction may elect.

 

SECTION 13  THE ADMINISTRATIVE AGENT.

 

13.1  Appointment and Authorization.  (a)  Each Bank hereby irrevocably (subject
to Section 13.6) appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Banks and the Issuing Bank and neither the Company nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

 

(b)  The Issuing Bank shall act on behalf of the Banks with respect to all
Letters of Credit issued by it and the documents associated therewith.  The
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 13 with respect to any act taken or
omission made by the Issuing Bank in connection with Letters of Credit issued by
it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 13, included the Issuing Bank
with respect to such act or omission and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

 

(c)                                  The Swing Line Bank shall act on behalf of
the Banks with respect to all Swing Line Loans and the documents associated
therewith.  The Swing Line Bank shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 13 with respect to any
act taken or omission made by the Swing Line Bank in connection with the Swing
Line Loans made or proposes to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 13, included the Swing Line Bank
with respect to such act or omission and (ii) as additionally provided in this
Agreement with respect to the Swing Line Bank.

 

13.2  Rights as a Bank.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate of the Company as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Banks.

 

47

--------------------------------------------------------------------------------


 

13.3  Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default or Unmatured
Event of Default has occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by it or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary) or (ii) in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Event of
Default or Unmatured Event of Default unless and until notice describing such
Default is given to the Administrative Agent by the Company or a Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default or Unmatured
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

13.4  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have

 

48

--------------------------------------------------------------------------------


 

been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Bank or the
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Bank or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Bank or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

13.5  Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective affiliates.  The exculpatory provisions of this
Section 13 shall apply to any such sub-agent and to any affiliate of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

13.6  Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Banks and the Company.  Upon receipt
of any such notice of resignation, the Required Banks shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Banks and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the Banks
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly until
such time as the Required Banks appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other

 

49

--------------------------------------------------------------------------------


 

Loan Documents, the provisions of this Section 13 and Section 14.6 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and its affiliates in respect of any action taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 13.6 shall also constitute its resignation as Issuing Bank and Swing
Line Bank.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swing Line Bank, (b) the retiring Issuing Bank and Swing Line Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

 

13.7  Non-Reliance on Administrative Agent and other Banks.  Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any affiliate of any of the foregoing
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank or any of their respective affiliates and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

13.8  No Other Duties. Anything to the contrary notwithstanding, no Person
listed on the cover page hereof or elsewhere herein as an Arranger, the
Syndication Agent or the Documentation Agent shall have any rights, powers,
duties or responsibilities under this Agreement or any other Loan Document,
except, if applicable, in its capacity as a Bank.

 

13.9  Administrative Agent may File Proofs of Claims.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether (i) the
principal of any Loan or any other amount shall then be due and payable
hereunder and (ii) the Administrative Agent shall have made any demand on the
Company or any other Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal of and interest on the Loans, all
reimbursement obligations arising under Letters of Credit and all other amounts
that are payable by the Company or any other Loan Party hereunder or in
connection herewith; (b) to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel) allowed in such proceeding; and (c) to collect and receive
any monies or other property payable or deliverable on any such claim

 

50

--------------------------------------------------------------------------------


 

and to distribute the same.  Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under this Agreement or any other
Loan Document.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the amounts
payable to or the rights of any Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Bank in any such proceeding.

 

13.10  Withholding Tax.

 

(a)                                  If any Bank is a “foreign corporation,
partnership or trust” within the meaning of the Code and such Bank claims
exemption from, or a reduction of, U.S. withholding tax under Sections 1441 or
1442 of the Code, such Bank agrees to deliver to the Administrative Agent:

 

(i)                                     if such Bank claims an exemption from,
or a reduction of, withholding tax under a United States tax treaty, properly
completed Internal Revenue Service (“IRS”) Form W-8BEN before the payment of any
interest in the first calendar year and before the payment of any interest in
each third succeeding calendar year during which interest may be paid under this
Agreement;

 

(ii)                                  if such Bank claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Bank, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Bank and in each
succeeding taxable year of such Bank during which interest may be paid under
this Agreement, and IRS Form W-9; and

 

(iii)                               such other form or forms as may be required
under the Code or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding tax.

 

Such Bank agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(b)                                 If any Bank claims exemption from, or
reduction of, withholding tax under a United States tax treaty by providing IRS
Form W-8BEN and such Bank sells, assigns, grants a participation in, or
otherwise transfers all or part of the obligations of the

 

51

--------------------------------------------------------------------------------


 

Company to such Bank, such Bank agrees to notify the Administrative Agent of the
percentage amount in which it is no longer the beneficial owner of such
obligations of the Company hereunder.  To the extent of such percentage amount,
the Administrative Agent will treat such Bank’s IRS Form W-8BEN as no longer
valid.

 

(c)                                  If any Bank claiming exemption from United
States withholding tax by filing IRS Form W-8ECI with the Administrative Agent
sells, assigns, grants a participation in, or otherwise transfers all or part of
the obligations of the Company to such Bank hereunder, such Bank agrees to
undertake sole responsibility for complying with the withholding tax
requirements imposed by Sections 1441 and 1442 of the Code.

 

(d)                                 If any Bank is entitled to a reduction in
the applicable withholding tax, the Administrative Agent may withhold from any
interest payment to such Bank an amount equivalent to the applicable withholding
tax after taking into account such reduction.  If the forms or other
documentation required by subsection (a) of this Section are not delivered to
the Administrative Agent, then the Administrative Agent may withhold from any
interest payment to such Bank not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.

 

(e)                                  If the IRS or any other governmental
authority of the United States or any other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Bank (because the appropriate form was not delivered or
was not properly executed, or because such Bank failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Bank shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, together with all costs and expenses (including reasonable fees of
attorneys for the Administrative Agent (including the allocable costs of
internal legal services and all disbursements of internal counsel)).

 

13.11  Non-Receipt of Funds by the Administrative Agent.  Unless the Company or
Bank, as the case may be, notifies the Administrative Agent prior to the date on
which it is scheduled to make payment to the Administrative Agent of (a) in the
case of a Bank, the proceeds of a Loan or (b) in the case of the Company,
principal, interest, fees or any other amount payable by the Company to the
Administrative Agent for the account of the Banks, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If a Bank or the Company, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers

 

52

--------------------------------------------------------------------------------


 

such amount at a rate per annum equal to (i) in the case of payment by a Bank,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation; and (ii) in case of a payment by the Company, the interest rate
applicable to the relevant obligation (or, if no interest rate is stated to be
applicable to such obligation, the rate per annum then applicable to Base Rate
Loans).  A notice of the Administrative Agent to the Company or any Bank with
respect to any amount owing pursuant to this Section 13.11 shall be conclusive
absent manifest error.

 

13.12  Collateral Matters.  The Banks irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien on any
property granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Company hereunder and the expiration or
termination of all Letters of Credit; (ii) that is sold or to be sold or
disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 14.1, if approved, authorized or ratified
in writing by the Required Banks; (b) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Collateral Document to
the holder of any Lien on such property that is permitted by subsection 10.8(d);
and (c) to release any Subsidiary from its obligations under the Guaranty if
such entity ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Banks will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary from its obligations under the Guaranty, pursuant to this
Section 13.12.

 

SECTION 14  GENERAL.

 

14.1  Waiver; Amendments.  No delay on the part of the Administrative Agent or
any Bank in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy.  No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the Notes shall in
any event be effective unless the same shall be in writing and signed and
delivered by Banks having an aggregate Percentage of not less than the aggregate
Percentage expressly designated herein with respect thereto or, in the absence
of such designation as to any provision of this Agreement or the Notes, by the
Required Banks, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment, modification, waiver or consent shall change the
Percentage of any Bank without the consent of such Bank. No amendment,
modification, waiver or consent shall extend or increase the amount of the
Commitment of any Bank without the consent of such Bank.  No amendment,
modification, waiver or consent shall (i) extend the date for payment of any
principal of or interest on the Loans or any fees payable hereunder, (ii) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder, (iii) release any Guarantor from such Guarantor’s obligations
under the applicable Guaranty or all or substantially all of the collateral
granted under the Collateral Documents or (iv) reduce the aggregate Percentage
required to effect an amendment, modification, waiver or consent without, in
each case, the consent of all Banks.  No provisions of Section 13 or other

 

53

--------------------------------------------------------------------------------


 

provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent.  No provision of this Agreement relating to the rights or
duties of the Issuing Bank in its capacity as such shall be amended, modified or
waived without the consent of the Issuing Bank.

 

14.2  Confirmations.  The Company and each Bank agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the Loans held by such Bank.

 

14.3  Notices.  (a)  Except as otherwise provided in Sections 2.2.2, 2.2.3 and
2.4.1 and clause (b) below, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by electronic mail or
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)             If to the Company, the Administrative Agent, the Issuing Bank or
the Swing Line Bank, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 14.3;

 

(ii)          If to any Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received or delivery is
refused; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, such
notices shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications, to the extent permitted in clause (b) below, shall be effective
as provided in such clause (b).

 

(b)  Notices and other communications to the Banks (other than the Issuing Bank
and the Swing Line Bank, except as set forth below) may be delivered by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank pursuant to Section 2 or 6 if
such Bank has notified the Administrative Agent that it is incapable of
receiving notices under such Sections by electronic communication.  The
Administrative Agent, the Issuing Bank, the Swing Line Bank or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

 

54

--------------------------------------------------------------------------------


 

an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address.

 

(c)  Each of the Company, the Administrative Agent, the Issuing Bank and the
Swing Line Bank may change its address, facsimile number, telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto.  Each other Bank may change its address, facsimile
number, telephone number or electronic mail address for notices and other
communications hereunder by notice to the Company, the Administrative Agent, the
Issuing Bank and the Swing Line Bank.

 

(d)  The Administrative Agent, the Issuing Bank, the Swing Line Bank and the
other Banks shall be entitled to rely and act upon any notice (including any
telephonic notice pursuant to Section 2.2.2, 2.2.3 and 2.4.1) purportedly given
by or on behalf of the Company even if (i) such notice was not made in a manner
specified herein, was incomplete or was not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, the Issuing Bank, the Swing Line Bank, each other Bank
and their respective affiliates for all losses, costs, expenses and liabilities
resulting from the reliance by such Person on any notice purportedly given by or
on behalf of the Company.  All telephonic notices to and other telephonic
communications with the Administrative Agent, the Issuing Bank and/or the Swing
Line Bank may be recorded by such Person, and each of the parties hereto hereby
consents to such recording.

 

(e)  Without limiting the foregoing provisions of this Section 14.3, any
document required to be delivered by the Company hereunder that is included in
materials filed or to be filed by the Company with the SEC may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such document or provides a link thereto
on the Company’s website on the Internet at the website address listed on
Schedule 14.3; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website to which each Bank and the
Administrative Agent have access (whether a commercial, third-party website or
sponsored by the Administrative Agent); provided that: (i) the Company shall
deliver paper copies of all documents to the Administrative Agent or any Bank if
such Person requests the Company to deliver such paper copies and (ii) the
Company shall notify the Administrative Agent and each Bank (by facsimile or
electronic mail) of the posting of any such document and provide to the
Administrative Agent by electronic mail an electronic version (i.e., a soft
copy) of such document.  Notwithstanding anything contained herein, in every
instance the Company shall be required to provide a paper copy of each
compliance certificates required by Section 10.1.3 to the Administrative Agent. 
Except for such compliance certificates, the Administrative Agent shall have no
obligation to request the delivery

 

55

--------------------------------------------------------------------------------


 

or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Bank shall be solely responsible for requesting
delivery to it or maintaining its copies of such.

 

14.4  Computations.  Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
to eliminate or to take into account the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Banks wish to amend Section 10 for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Banks.

 

14.5  Regulation U.  Each Bank represents that it in good faith is not relying,
either directly or indirectly, upon any Margin Stock as collateral security for
the extension or maintenance by it of any credit provided for in this Agreement.

 

14.6  Expenses; Indemnity; Damage Waiver.

 

14.6.1  Expenses.  The Company agrees to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendment, modification or
waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and each any Bank (including the reasonable fees,
charges and disbursements of any internal or external counsel for the
Administrative Agent or any Bank) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

14.6.2  Indemnification by the Company.  The Company agrees to indemnify the
Administrative Agent (and any sub-agent thereof), each Bank and each of their
respective Affiliates, and the officers, directors, employees, partners, agents
and advisors of the foregoing (each such Person, an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any

 

56

--------------------------------------------------------------------------------


 

and all losses (excluding lost profits), claims, damages, liabilities and
related expenses (including the reasonable fees and charges of any internal or
external counsel for any Indemnitee, but limited to one external counsel at any
time for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Company or any other Loan Party arising
out of, in connection with or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any Subsidiary, or any Environmental Claim related in any way to the
Company or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party, the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

14.6.3  Reimbursement by Banks.  To the extent that the Company for any reason
fails to indefeasibly pay any amount required under Section 14.6.1 or 14.6.2 to
be paid by it to the Administrative Agent (or any sub-agent thereof) or the
Issuing Bank or any of their respective Affiliates, or any officer, director,
employee, partner, agent or advisor of any of the foregoing (each such Person,
an “Agent-Related Person”), each Bank severally agrees to pay to such
Agent-Related Person such Bank’s Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such, or against any other Agent-Related Person acting for the Administrative
Agent (or any such sub-agent) or the Issuing Bank in connection with such
capacity.

 

14.6.4  Waiver of Consequential Damages, etc.  To the fullest extent permitted
by applicable law, the Company agrees (on behalf of itself and each other Loan
Party) that it will not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof or any transaction contemplated
hereby or by any other Loan

 

57

--------------------------------------------------------------------------------


 

Document.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or any other Loan Documents or the
transactions contemplated hereby or thereby.

 

14.6.5  Payments.  All amounts payable under this Section 14.6 shall be due not
later than ten Business Days after written demand therefor.

 

14.7  Subsidiary References.  The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries.

 

14.8  Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

 

14.9  Assignments; Participations.

 

14.9.1  Assignments.  Any Bank may, with the prior written consents of the
Company (so long as no Event of Default or Unmatured Event of Default exists)
and the Administrative Agent (which consents shall not be unreasonably delayed
or withheld and shall not be required in the case of an assignment by a Bank to
one of its affiliates or to another existing Bank), at any time assign and
delegate to one or more commercial banks or other Persons (any Person to whom
such an assignment and delegation is to be made being herein called an
“Assignee”), all or any fraction of such Bank’s Loans and Commitment (which
assignment and delegation shall be of a constant, and not a varying, percentage
of all the assigning Bank’s Loans and Commitment) in a minimum aggregate amount
equal to the lesser of (i) the amount of the assigning Bank’s remaining
Commitment and (ii) $5,000,000; provided that (a) no assignment and delegation
may be made to any Person if, at the time of such assignment and delegation, the
Company would be obligated to pay any greater amount under Section 7.6 or
Section 8 to the Assignee than the Company is then obligated to pay to the
assigning Bank under such Sections (and if any assignment is made in violation
of the foregoing, the Company will not be required to pay the incremental
amounts) and (b) the Company and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Bank in connection with the
interests so assigned and delegated to an Assignee until the date when all of
the following conditions shall have been met:

 

(x)                         five Business Days (or such lesser period of time as
the Administrative Agent and the assigning Bank shall agree) shall have passed
after written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee,
shall have been given to the Company and the Administrative Agent by such
assigning Bank and the Assignee;

 

(y)                       the assigning Bank and the Assignee shall have
executed and delivered to the Company and the Administrative Agent an assignment
agreement substantially in the form of Exhibit H (an “Assignment Agreement”),
together with any documents required to be delivered thereunder, which
Assignment Agreement shall have been consented to

 

58

--------------------------------------------------------------------------------


 

by the Company and the Administrative Agent (to the extent applicable) and
accepted by the Administrative Agent; and

 

(z)                         the assigning Bank or the Assignee shall have paid
the Administrative Agent a processing fee of $3,500. From and after the date on
which the conditions described above have been met, (x) such Assignee shall be
deemed automatically to have become a party hereto and, to the extent that
rights and obligations hereunder have been assigned and delegated to such
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Bank hereunder, and (y) the assigning Bank, to the extent that
rights and obligations hereunder have been assigned and delegated by it pursuant
to such Assignment Agreement, shall be released from its obligations hereunder. 
If the Assignee was not previously a party hereto, then within five Business
Days after effectiveness of any Assignment Agreement, the Company shall execute
and deliver to the Administrative Agent (for delivery to the Assignee) a new
Note in favor of the Assignee.  Any attempted assignment and delegation not made
in accordance with this Section 14.9.1 shall be null and void.

 

Notwithstanding the foregoing provisions of this Section 14.9.1 or any other
provision of this Agreement, any Bank may at any time assign all or any portion
of its Loans and its Note to a Federal Reserve Bank (but no such assignment
shall release any Bank from any of its obligations hereunder).

 

14.9.2  Participations.  Any Bank may at any time sell to one or more commercial
banks or other Persons participating interests in any Loan owing to such Bank,
the Note held by such Bank, the Commitment of such Bank, the direct or
participation interest of such Bank in any Letter of Credit or any other
interest of such Bank hereunder (any Person purchasing any such participating
interest being herein called a “Participant”); provided that any Bank selling
any such participating interest shall give notice thereof to the Company.  In
the event of a sale by a Bank of a participating interest to a Participant, (x)
such Bank shall remain the holder of its Note for all purposes of this
Agreement, (y) the Company and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations hereunder and (z) all amounts payable by the Company shall be
determined as if such Bank had not sold such participation and shall be paid
directly to such Bank.  No Participant shall have any direct or indirect voting
rights hereunder except with respect to any of the events (excluding the events
described in clause (iv) thereof) described in the fifth sentence of
Section 14.1.  Each Bank agrees to incorporate the requirements of the preceding
sentence into each participation agreement which such Bank enters into with any
Participant.  The Company agrees that if amounts outstanding under this
Agreement and the Notes are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement, any
Note and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Bank under
this Agreement or such Note; provided that such right of setoff shall be subject
to the obligation of each Participant to share with the Banks, and the Banks
agree to share with each Participant, as provided in Section 7.5.  The Company
also agrees that each Participant shall be entitled to the benefits of
Section 7.6 and Section 8 as if it were a Bank

 

59

--------------------------------------------------------------------------------


 

(provided that no Participant shall receive any greater compensation pursuant to
Section 7.6 or Section 8 than would have been paid to the participating Bank if
no participation had been sold).

 

14.10  Governing Law.  This Agreement and each Note shall be a contract made
under and governed by the internal laws of the State of Illinois.  Whenever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  All obligations of the Company and rights of the Administrative
Agent and the Banks expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law.

 

14.11  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.

 

14.12  Successors and Assigns.  This Agreement shall be binding upon the
Company, the Banks and the Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of the Company, the Banks and the
Administrative Agent and the successors and assigns of the Banks and the
Administrative Agent.

 

14.13  Survival of Certain Provisions.  All obligations provided for in
Section 8.8, 13.10 and 14.6 shall survive repayment of the Loans, cancellation
of the Notes, cancellation or expiration of the Letters of Credit, any
foreclosure under, or any modification, release or discharge of, any of the
Collateral Documents and any termination of this Agreement.

 

14.14  Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY

 

60

--------------------------------------------------------------------------------


 

OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
THE COMPANY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

14.15  Waiver of Jury Trial.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

61

--------------------------------------------------------------------------------


 

 

Delivered at Chicago, Illinois, as of the day and
year first above written.

 

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

/s/  DAVID W. KING

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

/s/  PAUL FOLINO

 

 

Title:

Assistant Vice President

 

 

 

 

BANK OF AMERICA, N.A., as Swing Line Bank
and as a Bank

 

 

 

 

 

By:

/s/  JENNIFER L. GERDES

 

 

Title:

Senior Vice President

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank

 

 

 

 

 

By:

/s/  JANICE T. THEDE

 

 

Title:

Vice President

 

 

 

 

 

 

WELLS FARGO BANK, N.A. as Syndication
Agent and as a Bank

 

 

 

 

 

By:

/s/  ROBERT LOUK

 

 

Title:

Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

 

HARRIS TRUST AND SAVINGS BANK, as a
Bank

 

 

 

 

 

By:

/s/  SHAHROKH SHAH

 

 

Title:

Managing Director

 

 

 

 

 

 

LASALLE BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/  STEVE TREPICCIONE

 

 

Title:

First Vice President

 

 

 

 

 

 

UNION BANK OF CALIFORNIA., as a Bank

 

 

 

 

 

By:

/s/  PETER THOMPSON

 

 

Title:

Vice President

 

 

 

 

 

 

NORTHERN TRUST, as a Bank

 

 

 

 

 

By:

/s/  JOHN E. BURDA

 

 

Title:

Vice President

 

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

PRICING SCHEDULE

 

The Base Rate Margin, the Eurodollar Margin, the LC Fee Rate and the Facility
Fee Rate, respectively, shall be determined in accordance with the table below
and the other provisions of this Schedule 1.1.

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Eurodollar Margin

 

0.400

%

0.625

%

0.825

%

1.000

%

Base Rate Margin

 

0.000

%

0.000

%

0.250

%

0.500

%

LC Fee Rate

 

0.400

%

0.625

%

0.825

%

1.000

%

Facility Fee Rate

 

0.225

%

0.250

%

0.300

%

0.375

%

 

Level I applies when the Adjusted Leverage Ratio is less than 1.25 to 1.

 

Level II applies when the Adjusted Leverage Ratio is equal to or greater than
1.25 to 1 but less than 1.75 to 1.

 

Level III applies when the Adjusted Leverage Ratio is equal to or greater than
1.75 to 1 but less than 2.25 to 1.

 

Level IV applies when the Adjusted Leverage Ratio is equal to or greater than
2.25 to 1.

 

Initially, the Eurodollar Margin, the Base Rate Margin, the LC Fee Rate and the
Facility Fee Rate shall be based on Level II.  Each of the foregoing shall be
adjusted, to the extent applicable, on each date on which financial statements
are required to be delivered pursuant to Section 10.1.1 or 10.1.2 based on the
Adjusted Leverage Ratio as of the last day of the period covered by such
financial statements; provided that if the Company fails to deliver the
financial statements required by Section 10.1.1 or 10.1.2, as applicable, and
the Compliance Certificate required by Section 10.1.3 by the due date therefor,
then Level IV shall apply from such date until such financial statements and
Compliance Certificate are delivered.

 

Schedule 1.1

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

BANKS AND PERCENTAGES

 

Bank

 

Amount of
Commitment

 

Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

50,000,000

 

21

%

Harris Trust and Savings Bank

 

$

50,000,000

 

21

%

Wells Fargo Bank, N.A.

 

$

40,000,000

 

17

%

U.S. Bank National Association

 

$

30,000,000

 

13

%

Lasalle Bank, National Association

 

$

25,000,000

 

11

%

Union Bank of California

 

$

25,000,000

 

11

%

Northern Trust

 

$

15,000,000

 

6

%

 

 

 

 

 

 

TOTALS

 

$

235,000,000

 

100

%

 

Schedule 2.1

--------------------------------------------------------------------------------


 

SCHEDULE 9.6

 

LITIGATION AND CONTINGENT LIABILITIES

 

-NONE-

 

Schedule 9.6

--------------------------------------------------------------------------------


 

SCHEDULE 9.8

 

SUBSIDIARIES

 

Subsidiaries Not Excluded

 

Excluded Subsidiaries*

GeoTrans, Inc.

 

America’s Schoolhouse Consulting Services, Inc.

Tetra Tech EM Inc.

 

Chen Northern, Inc.

KCM, Inc.

 

Contract Operations - 2, Inc.

SCM Consultants, Inc.

 

Foster Wheeler Environmental Corporation

Whalen & Company, Inc.

 

Kansas City Testing Laboratory, Inc.

Tetra Tech NUS, Inc.

 

KCM International, Inc.

MFG, Inc.

 

LAL Corporation

Tetra Tech Canada Ltd.

 

Nebraska Testing Corporation

Tetra Tech Construction Services, Inc.

 

River Corridor Closure, LLC

Cosentini Associates, Inc.

 

SCM Architecture and Planning PC

Evergreen Utility Contractors, Inc.

 

SCM Staff Placement Specialists, Inc.

eXpert Wireless Solutions, Inc.

 

SulTech

FHC, Inc.

 

Tetra Tech Caribe, Inc.

Rizzo Associates, Inc.

 

Tetra Tech Consulting & Remediation, Inc.

Tetra Tech RMC, Inc.

 

Tetra Tech Executive Services, Inc.

Vertex Engineering Services, Inc.

 

Tetra Tech International (BVI) Ltd.

Western Utility Contractors, Inc.

 

Tetra Tech Leasing, LLC

Sciences International, Inc.

 

Tetra Tech Technical Services, Inc.

The Thomas Group of Companies, Inc.

 

Tetra Tech Wired Communications of California, Inc.

Hartman & Associates, Inc.

 

Thomas Aquatics, LLC

Ardaman & Associates, Inc.

 

Thomas Communications & Technologies, LLC

Tetra Tech FW, Inc.

 

Thomas Environmental Services, LLC

Engineering Management Concepts, Inc.

 

Thomas Management Services, LLC

Advanced Management Technology, Inc.

 

Western Utility Cable, Inc.

 

 

Whalen do Brasil, Ltda.

 

 

Whalen Service Corps Inc.

 

 

Whalen/Sentrex LLC

 

--------------------------------------------------------------------------------

*Excluded subsidiaries non-related company assets and revenue do not exceed 2.5%
of the consolidated total assets or revenue

 

Schedule 9.8

--------------------------------------------------------------------------------


 

SCHEDULE 9.15

 

ENVIRONMENTAL MATTERS

 

-NONE-

 

Schedule 9.15

--------------------------------------------------------------------------------


 

SCHEDULE 10.7
EXISTING DEBT

 

 

Nature/Lender/Note

 

Maturity

 

Amount

TERM DEBT

 

 

 

 

Deferred Compensation Obligation

 

11/30/13

 

188,885

1st Source Bank

 

07/02/06

 

138,822

1st Source Bank

 

07/11/06

 

139,197

1st Source Bank

 

08/01/06

 

131,793

John Deere Credit

 

08/01/06

 

78,700

John Deere Credit

 

08/01/06

 

133,560

John Deere Credit

 

08/01/06

 

55,638

 

 

 

 

 

SENIOR SECURED NOTES

 

 

 

 

AR-1

 

5/30/2011

 

6,000,000

AR-2

 

5/30/2011

 

6,000,000

AR-3

 

5/30/2011

 

6,000,000

AR-4

 

5/30/2011

 

3,000,000

AR-5

 

5/30/2011

 

500,000

AR-6

 

5/30/2011

 

3,000,000

AR-7

 

5/30/2011

 

500,000

AR-8

 

5/30/2011

 

17,000,000

AR-9

 

5/30/2011

 

3,000,000

AR-10

 

5/30/2011

 

12,000,000

AR-11

 

5/30/2011

 

3,000,000

AR-12

 

5/30/2011

 

7,500,000

AR-13

 

5/30/2011

 

7,500,000

AR-14

 

5/30/2011

 

7,000,000

AR-15

 

5/30/2011

 

3,000,000

AR-16

 

5/30/2011

 

5,000,000

AR-17

 

5/30/2011

 

2,000,000

BR-1

 

5/30/2008

 

6,560,000

BR-2

 

5/30/2008

 

320,000

BR-3

 

5/30/2008

 

80,000

BR-4

 

5/30/2008

 

240,000

BR-7

 

5/30/2008

 

4,800,000

BR-6

 

5/30/2008

 

2,400,000

 

Schedule 10.7

--------------------------------------------------------------------------------


 

SCHEDULE 10.8

 

EXISTING LIENS

 

-NONE-

 

Schedule 10.8

--------------------------------------------------------------------------------


 

SCHEDULE 14.3

 

ADDRESSES FOR NOTICES

 

TETRA TECH, INC.

 

3475 East Foothill Boulevard

Pasadena, California  91107

Attention: Kimberly Gant

Telephone: 626-470-2582

Facsimile: 626-470-2782

e-mail: kim.gant@tetratech.com

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

Agency Management Services

231 South LaSalle Street

Chicago, Illinois 60697

Attention:  Paul Folino

Telephone: 312-828-1846

Facsimile:  877-206-8413

e-mail: paul.l.folino@bankofamerica.com

 

BANK OF AMERICA, N.A.,

as Swing Line Bank, Issuing Bank and as a Bank

 

231 South LaSalle Street

Chicago, Illinois 60697

Attention: Jennifer Gerdes

Telephone: 312-828-2892

Facsimile:  312-974-0761

e-mail: jennifer.gerdes@bankamerica.com

 

Schedule 14.3

--------------------------------------------------------------------------------